 
Exhibit 10.35
State of Florida:
County of Hillsborough:
 
OFFICE LEASE
 
THIS LEASE (this "Lease"), made this 9 day of December, 2015, by and between
Rivergate Tower Owner, LLC, a Delaware limited liability company ("Landlord"),
and Autobytel Inc., a Delaware corporation ("Tenant"), provides as follows:
 
1. BASIC DEFINITIONS AND PROVISIONS. The following basic definitions and
provisions apply to this Lease:
 
a. Premises.
Rentable Square Feet:
8,724
 
Suite:
C400 and C500
 
Building:
Rivergate Tower
 
Street Address:
400 North Ashley Drive
 
City/County:
Tampa, Hillsborough
 
State/Zip Code:
Florida 33602
 
b. Term.
Number of Months:
Eighty-four (84) months
 
Commencement Date:
The earlier of (i) the date Tenant commences business operations in the
Premises, or (ii) the date the Tenant Improvements (as defined in the Work
Letter) are substantially complete, which Commencement Date is anticipated to be
January 1, 2016
 
Expiration Date:
The last day of the eighty-fourth (84th) full calendar month following the
Commencement Date
 
c. Permitted Use.
General office purposes
 
d. Occupancy Limitation.
No more than five (5) persons per one thousand (1,000) rentable square feet.

 
e. Base Rent. The Base Rent for the Term is payable in monthly installments on
the 1st day of each month in accordance with the following Base Rent Schedule:
 
FROM MONTH
THROUGH MONTH
RENTABLE SQUARE FEET
ANNUAL BASE RENT PER RENTABLE SQUARE FOOT*
ANNUAL BASE RENT*
MONTHLY BASE RENT*
Commencement Date
12
8,724
$28.25
$246,453.00
$20,537.75
13
24
8,724
$29.17
$254,479.08
$21,206.59
25
36
8,724
$30.12
$262,766.88
$21,897.24
37
48
8,724
$31.09
$271,229.16
$22,602.43
49
60
8,724
$32.11
$280,127.64
$23,343.97
61
72
8,724
$33.15
$289,200.60
$24,100.05
73
84
8,724
$34.23
$298,622.52
$24,885.21

 
* Plus applicable State of Florida Sales Tax


 
 

 
-1-

 
 
The above Base Rent schedule does not include operating expense pass through
adjustments to be computed annually in accordance with Lease Addendum Number Two
attached hereto.
 
f. Rent Payment Address.
 
Rivergate Tower Owner LLC
℅ Banyan Street Capital
One Independent Drive, Suite 1850
Jacksonville, Florida 32202
 
Tax ID#: 47-4419479
 
g. Security Deposit.
 
$53,254.35
 
h. Business Hours.
 
8:00 A.M. to 6:00 P.M. Monday through Friday (excluding National and State
Holidays).
 
i. Electrical Service.
 
No more than three (3) watts for convenience outlets per each rentable square
foot contained in the Premises.
 
j. After Hours HVAC Rate.
 
Current charge of $45.00 per hour, per zone, with a minimum of two (2) hours per
occurrence.
 
k. Parking.
 
Unreserved; not to exceed 1.5 spaces per each 1,000 rentable square feet
contained in the Premises.
 
l. Construction SupervisionFee.
 
The Construction Supervision Fee for alterations made subsequent to the
Commencement Date shall be four percent (4%) of the cost of the work to be
performed. The Construction Supervision Fee for Tenant Improvements is set forth
in the Work Letter attached hereto as Lease Addendum Number One.
 
m. Notice Addresses.
 
 
LANDLORD:
 
Rivergate Tower Owner, LLC
c/o Banyan Street Capital
80 SW 8th Street, Suite 2200
Miami, Florida 33130
Attn: Managing Director
 
with a copy to:
 
Rivergate Tower Owner, LLC
 
c/o Banyan Street Capital
 
80 SW 8th Street, Suite 2200
 
Miami, Florida 33130
 
Attn: Notice Department
 
TENANT:
 
Autobytel Inc.
400 North Ashley Drive, Suite C400
Tampa, Florida 33602
 
with a copy to:
 
Autobytel Inc.
 
18872 MacArthur Blvd., Suite 200
 
Irvine, California 92612
 
Attn: Chief Legal Officer
Email: glennf@autobytel.com

 
 
-2-

 
 
 
n. Broker(s).
 
(Tenant)
Coolidge Commercial and Residential Real Estate
 
1765 West Fletcher Avenue
Tampa, Florida 33612
 
(Landlord)
Cushman & Wakefield
4301 Anchor Plaza Parkway, Suite 400
 
Tampa, Florida 33634
 
 

 
2. LEASED PREMISES.
 
a. Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises identified in Section 1a and as more particularly shown on Exhibit A,
attached hereto.
 
b. Rentable Square Foot Determination. The parties acknowledge that all square
foot measurements are approximate and agree that the square footage figures in
Section 1a shall be conclusive for all purposes with respect to this Lease.
 
c. Common Areas. The common areas of the Building generally include space that
is not included in portions of the Building set aside for leasing to tenants or
reserved for Landlord's exclusive use, including entrances, hallways, lobbies,
elevators, restrooms, parking areas, walkways and plazas (the "Common Areas").
Tenant shall have non-exclusive access to the Common Areas. Landlord has the
exclusive right to (i) designate the Common Areas, (ii) change the designation
of any Common Area and otherwise modify the Common Areas, and (iii) permit
special use of the Common Areas, including temporary exclusive use for special
occasions; provided that in exercising the foregoing rights, Tenant's rights
under this Lease shall not be materially diminished and Tenant's obligations
shall not be materially increased. Tenant shall not interfere with the rights of
others to use the Common Areas. All use of the Common Areas shall be subject to
the reasonable rules and regulations promulgated by Landlord from time to time.
 
3. TERM.
 
a. Commencement and Expiration Dates. The Lease Term commences on the
Commencement Date and expires on the Expiration Date, as set forth in
Section 1b.
 
b. Adjustments to Commencement Date. The Commencement Date shall be adjusted as
follows:
 
i.
If Tenant requests possession of the Premises prior to the Commencement Date,
and Landlord consents, the Commencement Date shall be the date of delivery of
possession. Subject to any express abatement or free rent periods set forth in
this Lease, all rent and other obligations under this Lease shall begin on the
date of delivery of possession, but the Expiration Date shall remain the same.
 
ii.
If Landlord, for any reason, cannot deliver possession of the Premises to Tenant
on the Commencement Date determined in accordance with Section 1b, then the
Commencement Date, Expiration Date, and all other dates that may be affected by
their change, shall be revised to conform to the date of Landlord's delivery of
possession of the Premises to Tenant. Any such delay shall not relieve Tenant of
its obligations under this Lease, and neither Landlord nor Landlord's agents
shall be liable to Tenant for any loss or damage resulting from the delay in
delivery of possession; provided, however, that Tenant shall have no obligation
to pay any Rent prior to the date of Landlord's delivery of possession of the
Premises to Tenant in accordance with the terms of this Lease. Any delays to the
extent resulting from force majeure or caused by Tenant are hereinafter referred
to as "Excused Delays".
 
 
-3-

 
 
c. Delivery of Possession. Unless otherwise specified in the Work Letter, if
any, attached as Lease Addendum Number One, "delivery of possession" of the
Premises shall mean the earlier of: (i) the date Landlord has the Premises ready
for occupancy by Tenant as evidenced by a permanent or temporary Certificate of
Occupancy issued by proper governmental authority, or (ii) the date Landlord
could have had the Premises ready had there been no Excused Delays attributable
to Tenant.
 
d. Adjustment of Expiration Date. If the Expiration Date does not occur on the
last day of a calendar month, then Landlord shall extend the Term by the number
of days necessary to cause the Expiration Date to occur on the last day of the
last calendar month of the Term. Tenant shall pay Base Rent and Additional Rent
for such additional days at the same rate payable for the portion of the last
calendar month immediately preceding such extension.
 
e. Right to Occupy. Tenant shall not occupy the Premises until Tenant has
complied with all of the following requirements to the extent applicable under
the terms of this Lease: (i) delivery of all certificates of insurance,
(ii) payment of Security Deposit, and (iii) if Tenant is an entity, receipt of a
good standing certificate from the State where it was organized and a
certificate of authority to do business in the State in which the Premises are
located (if different). Tenant's failure to comply with these (or any other
conditions precedent to occupancy under the terms of this Lease) shall not delay
the Commencement Date.
 
f. Commencement Agreement. The Commencement Date, Term, and Expiration Date may
be set forth in a Commencement Agreement similar in form to Exhibit C, attached
hereto, to be prepared by Landlord and, subject to Tenant’s review and
reasonable approval, executed by the parties.
 
4. USE.
 
a. Permitted Use. The Premises may be used only for general office purposes in
connection with Tenant's Permitted Use as defined in Section 1c and in
accordance with the Occupancy Limitation as set forth in Section 1d.
 
b. Prohibited Uses. Tenant shall not use the Premises:
 
i.
In any manner that constitutes a nuisance or trespass;
 
ii.
In any manner which increases any insurance premiums, or makes such insurance
unavailable to Landlord on the Building; provided that, in the event of an
increase in Landlord's insurance premiums which results from Tenant's use of the
Premises, Landlord may elect to permit the use and charge Tenant for the
increase in premiums, and Tenant's failure to pay Landlord, within thirty (30)
days of demand, the amount of such increase shall be an event of default;
 
iii.
In any manner that creates unusual demands for electricity, heating or air
conditioning; or
 
iv.
For any purpose except the Permitted Use, unless consented to by Landlord in
writing.
 
c. Prohibited Equipment in Premises. Tenant shall not install any equipment in
the Premises that places unusual demands on the electrical, heating or air
conditioning systems (collectively, "High Demand Equipment") without Landlord's
prior written consent. No such consent will be given if Landlord determines, in
its opinion, that such equipment may not be safely used in the Premises or that
electrical service is not adequate to support the equipment. Landlord's consent
may be conditioned, without limitation, upon separate metering of the High
Demand Equipment and Tenant's payment of all engineering, equipment,
installation, maintenance, removal and restoration costs and utility charges
associated with the High Demand Equipment and the separate meter. If High Demand
Equipment used in the Premises by Tenant affect the temperature otherwise
maintained by the heating and air conditioning system, Landlord shall have the
right to install supplemental air conditioning units in the Premises with the
cost of purchase, engineering, installation, operation and maintenance of the
units to be paid by Tenant. All costs and expenses relating to High Demand
Equipment and Landlord's administrative costs (such as reading meters and
calculating invoices) shall be Additional Rent, payable by Tenant upon demand.
 
 
-4-

 
 
5. RENT.
 
a. Payment Obligations. Tenant shall pay Base Rent and Additional Rent
(collectively, "Rent") on or before the first day of each calendar month during
the Term, as follows:
 
i.
Rent payments shall be sent to the Rent Payment Address set forth in Section 1f.
 
ii.
Rent shall be paid without previous demand or notice and without set off or
deduction. Tenant's obligation to pay Rent under this Lease is completely
separate and independent from any of Landlord's obligations under this Lease.
 
iii.
If the Term commences on a day other than the first day of a calendar month,
then Rent for such month shall be (i) prorated for the period between the
Commencement Date and the last day of the month in which the Commencement Date
falls, and (ii) due and payable on the Commencement Date.
 
iv.
Without limiting the default remedies to which Landlord is entitled as provided
under the terms of this Lease, for each Base Rent payment Landlord receives
after the fifth (5th) day of the month and each Additional Rent payment Landlord
receives after its due date, Landlord shall be entitled to a late charge in the
amount of five percent (5%) of such Rent due.
 
v.
Without limiting the default remedies to which Landlord is entitled as provided
under the terms of this Lease, if Landlord presents Tenant's check to any bank
and Tenant has insufficient funds to pay for such check, then Landlord shall be
entitled to the maximum lawful bad check fee or five percent (5%) of the amount
of such check, whichever amount is less.
 
b. Base Rent. Tenant shall pay Base Rent as set forth in Section 1e.
 
c. Additional Rent. In addition to Base Rent, Tenant shall pay as Rent all sums
and charges due and payable by Tenant under this Lease (collectively "Additional
Rent"), including, but not limited to, the following:
 
i.
Tenant's Proportionate Share of the increase in Landlord's Operating Expenses as
set forth in Lease Addendum Number Two; and
 
ii.
Any sales or use tax imposed on rents collected by Landlord or any tax on rents
in lieu of ad valorem taxes on the Building, even though laws imposing such
taxes attempt to require Landlord to pay the same; provided, however, if any
such sales or use tax are imposed on Landlord and Landlord is prohibited by
applicable law from collecting the amount of such tax from Tenant as Additional
Rent, then Landlord, upon sixty (60) days prior notice to Tenant, may terminate
this Lease; provided further, that Tenant may, within ten (10) days after
receipt of Landlord’s notice of termination, negate such termination by entering
into an amendment to this Lease increasing the Base Rent by an amount sufficient
to offset the additional tax burden on Landlord such that the net effect of the
amendment is to permit Landlord to receive the same amount of Rent that Landlord
would have received had there been no sales or use tax imposed on rents
collected by Landlord or any tax on rents in lieu of ad valorem taxes on the
Building.
 
6. SECURITY DEPOSIT.
 
a. Amount of Deposit. Tenant shall deposit with Landlord a Security Deposit
within ten (10) days following the date of this Lease in the amount set forth in
Section 1g, which sum Landlord shall retain as security for the performance by
Tenant of each of its obligations hereunder. The Security Deposit shall not bear
interest.
 
 
-5-

 
 
b. Application of Deposit. If Tenant at any time fails to perform any of its
obligations under this Lease, including its Rent or other payment obligations,
its restoration obligations, or its insurance and indemnity obligations, then
Landlord may, at its option, apply the Security Deposit (or any portion) to cure
Tenant's default or to pay for damages caused by Tenant's default. If the Lease
has been terminated, then Landlord may apply the Security Deposit (or any
portion) against the damages incurred as a consequence of Tenant's breach. The
application of the Security Deposit shall not limit Landlord's remedies for
default under the terms of this Lease. If Landlord depletes the Security
Deposit, in whole or in part, prior to the Expiration Date or any termination of
this Lease, then Tenant shall restore immediately the amount so used by
Landlord.
 
c. Refund of Deposit. Unless Landlord uses the Security Deposit to cure a
default of Tenant, to pay damages for Tenant's breach of the Lease, or to
restore the Premises to the condition to which Tenant is required to leave the
Premises upon the expiration or any termination of the Lease, then Landlord
shall, within thirty (30) days after the Expiration Date or any termination of
this Lease, refund to Tenant any funds remaining in the Security Deposit. Tenant
may not credit the Security Deposit against any month's Rent.
 
7. SERVICES BY LANDLORD.
 
a. Base Services. Landlord shall cause to be furnished to the Building, or as
applicable, the Premises, in common with other tenants the following services:
 
i.
Water (if available from city mains) for drinking, lavatory and toilet purposes.
 
ii.
Electricity (if available from the utility supplier) for the building standard
fluorescent lighting and for the operation of general office machines, such as
electric typewriters, desk top computers, dictating equipment, adding machines
and calculators, and general service non-production type office copy machines;
provided that Landlord shall have no obligation to provide more than the amount
of power for convenience outlets and the number of electrical circuits as set
forth in Section 1i.
 
iii.
Building standard fluorescent lighting composed of 2' x 4' fixtures; Tenant
shall service, replace and maintain at its own expense any incandescent
fixtures, table lamps, or lighting other than the Building standard fluorescent
light, and any dimmers or lighting controls other than controls for the Building
standard fluorescent lighting.
 
iv.
Heating and air conditioning for the reasonably comfortable use and occupancy of
the Premises during Business Hours as set forth in Section 1h, and at no
additional cost to Tenant, from 8:00 A.M. to 1:00 P.M. on Saturday so long as
Landlord receives written request from Tenant no later than 2:00 P.M. on the
immediately prior Friday; provided that, heating and cooling conforming to any
governmental regulation prescribing limitations thereon shall be deemed to
comply with this service.
 
v.
Janitorial services five (5) days a week (excluding National and State holidays)
after Business Hours.
 
vi.
A reasonable pro-rata share of the unreserved parking spaces of the Building,
not to exceed the Parking specified in Section 1k, for use by Tenant's employees
and visitors in common with the other tenants and their employees and visitors.
 
vii.
After Business Hours, weekend and holiday heating and air conditioning at the
After Hours HVAC rate set forth in Section 1j, with such charges subject to
commercially reasonable annual increases as determined by Landlord.
 
 
-6-

 
 
b. Landlord's Maintenance. Landlord shall make all repairs and replacements to
the Building (including Building fixtures and equipment), Common Areas and
Building Standard Improvements in the Premises, except for repairs and
replacements that Tenant must make under Section 8. Landlord's maintenance shall
include the roof, foundation, exterior walls, interior structural walls, all
structural components, and all Building systems, such as mechanical, electrical,
HVAC, and plumbing. Repairs or replacements shall be made within a reasonable
time (depending on the nature of the repair or replacement needed) after
receiving notice from Tenant or Landlord having actual knowledge of the need for
a repair or replacement.
 
c. No Abatement. Except as expressly set forth in this Section 7c, there shall
be no abatement or reduction of Rent by reason of any of the foregoing services
not being continuously provided to Tenant. Landlord shall have the right to shut
down the Building systems (including electricity and HVAC systems) for required
maintenance and safety inspections, and in cases of emergency. Notwithstanding
the foregoing sentence, except in the event of a Casualty as provided for in
Section 19 of this Lease, in the event of an interruption of any service set
forth in Section 7a(i) through 7a(iv) that results directly from the gross
negligence or willful misconduct of Landlord, its employees or agents, and
continues for more than five (5) consecutive business days after Landlord’s
receipt of written notice from Tenant of such interruption (the “Initial
Interruption Period”), and which results in the Premises, or a portion thereof,
becoming untenantable, Rent shall be abated in an equitable and just proportion
relative to such interruption from the expiration of the Initial Interruption
Period until restoration of such service.
 
d. Tenant's Obligation to Report Defects. Tenant shall report to Landlord, as
soon as reasonably possible under the circumstances, any defective condition in
or about the Premises actually known to Tenant, and if such defect is not so
reported and such failure to promptly report results in additional damage to the
Premises or the Building that could have been prevented or mitigated but for
Tenant’s failure to notify Landlord, Tenant shall be liable for the additional
amount of damage to the Premises and/or the Building resulting from Tenant’s
failure or delay in notification. For purposes of this Section 7d, "actually
known to Tenant" shall mean the actual knowledge, without any duty to inquire or
investigate, of any employees of Tenant at the management level or higher;
provided, however, that nothing herein shall create any personal liability for
any such employees.
 
e. Limitation on Landlord's Liability. Landlord shall not be liable to Tenant
for any damage caused to Tenant and its property due to the Building or any part
or appurtenance thereof being improperly constructed or being or becoming out of
repair, or arising from the leaking of gas, water, sewer or steam pipes, or from
problems with electrical service.
 
8. TENANT'S ACCEPTANCE AND MAINTENANCE OF PREMISES.
 
a. Acceptance of Premises. Subject to the terms of the attached Work Letter, if
any, Tenant's occupancy of the Premises is Tenant's representation to Landlord
that (i) Tenant has examined and inspected the Premises, (ii) finds the Premises
to be as represented by Landlord and satisfactory for Tenant's intended use, and
(iii) constitutes Tenant's acceptance of the Premises "as is". Landlord makes no
representation or warranty as to the condition of the Premises except as may be
specifically set forth in the Work Letter.
 
b. Move-In Obligations. Tenant shall schedule its move-in with the Landlord's
Property Manager. Unless otherwise approved by Landlord's Property Manager,
move-in shall not take place during Business Hours. During Tenant's move-in, a
representative of Tenant must be on-site with Tenant's moving company to insure
proper treatment of the Building and the Premises. Elevators, entrances,
hallways and other Common Areas must remain in use for the general public during
Business Hours. Any specialized use of elevators or other Common Areas must be
coordinated with Landlord's Property Manager. Tenant must properly dispose of
all packing material and refuse in accordance with the Rules and Regulations.
Any damage or destruction to the Building or the Premises due to moving will be
the sole responsibility of Tenant.
 
c. Tenant's Maintenance. Tenant shall: (i) keep the Premises and fixtures in
good order; (ii) make repairs and replacements to the Premises or Building
needed because of Tenant's misuse or negligence; (iii) repair and replace
Non-Standard Improvements, including any special equipment or decorative
treatments, installed by or at Tenant's request that serve the Premises (unless
the Lease is ended because of casualty loss or condemnation); and (iv) not
commit waste.
 
 
-7-

 
 
d. Alterations to Premises. Tenant shall make no alterations to the Premises
without obtaining the prior written consent of Landlord to such alterations,
which consent shall not be unreasonably withheld or delayed; provided, however,
Landlord may withhold its consent in its sole and absolute discretion with
respect to any alterations which may affect the structural components of the
Building or Building systems or which can be seen from outside the Premises. If
Tenant requests such alterations, then Tenant shall provide Landlord's Property
Manager with a complete set of construction drawings. Landlord may impose, as a
condition of its consent to all alterations to the Premises, such requirements
as Landlord in its reasonable discretion may deem desirable, including, but not
limited to, the requirement that Tenant utilize only contractors, materials,
mechanics and materialmen reasonably approved by Landlord; provided, however,
Landlord may impose such requirements as Landlord may determine, in its sole and
absolute discretion, with respect to any work affecting the structural
components of the Building or Building systems (including designating specific
contractors to perform such work). Tenant shall construct such alterations in
conformance with any and all applicable laws. All work with respect to any
alterations must be done in a good and workmanlike manner and diligently
prosecuted to completion. In performing the work of any such alterations, Tenant
shall have the work performed in such manner as not to obstruct access to the
Building or the Common Areas for any other tenant of the Building, and as not to
obstruct the business of Landlord or other tenants of the Building. With respect
to all alterations performed after the Commencement Date, Tenant shall pay a
Construction Supervision Fee in the amount set forth in Section 1l. of this
Lease.
 
e. Restoration of Premises. At the expiration or earlier termination of this
Lease, Tenant shall (i) deliver each and every part of the Premises in as good
repair and condition as existed at the Commencement Date, ordinary wear and
tear, repairs which are expressly made the responsibility of Landlord hereunder
and damage by casualty excepted, and (ii) restore the Premises at Tenant's sole
expense to the same condition as existed at the Commencement Date and as
thereafter improved by Landlord and/or Tenant, ordinary wear and tear, repairs
which are expressly made the responsibility of Landlord hereunder and damage by
casualty excepted. If Tenant has required or installed Non-Standard
Improvements, so long as Landlord has notified Tenant in writing that such
improvements constitute Non-Standard Improvements at the time Tenant requests
Landlord's consent to such improvements, such Non-Standard Improvements shall be
removed as part of Tenant's restoration obligation. Tenant shall repair any
damage caused by Tenant’s removal of any Non-Standard Improvements. The term
"Non-Standard Improvements" means such items as (i) High Demand Equipment and
separate meters, (ii) all wiring and cabling from the point of origin to the
termination point, (iii) raised floors for computer or communications systems,
(iv) telephone equipment, security systems, and UPS systems, (iv) equipment
racks, (v) alterations installed by or at the request of Tenant after the
Commencement Date, and (vi) any other improvements that are not part of the
Building Standard Improvements.
 
f. Landlord's Performance of Tenant's Obligations. If Tenant does not perform
its maintenance or restoration obligations in a timely manner, commencing the
same within five (5) days after receipt of notice from Landlord specifying the
work needed, and thereafter diligently and continuously pursuing the work until
completion, then Landlord shall have the right, but not the obligation, to
perform such work. Any amounts expended by Landlord on such maintenance or
restoration shall be Additional Rent to be paid by Tenant to Landlord within
thirty (30) days after demand. Notwithstanding the foregoing, Tenant's
maintenance and restoration obligations are not contingent upon Landlord first
notifying Tenant of the specific work needed to be performed.
 
g. Construction Liens. Tenant shall have no power to cause or permit any lien,
mortgage or other encumbrance upon the reversionary or other estate of Landlord,
or any interest of Landlord in the Premises. NO CONSTRUCTION LIENS OR OTHER
LIENS FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED TO THE PREMISES SHALL
ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO THE PREMISES OR THE
BUILDING. Tenant shall keep the Premises and the Building free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or on behalf of Tenant. Should any lien or claim of lien be filed against the
Premises or the Building by reason of any act or omission of Tenant or any of
Tenant's agents, employees, contractors or representatives, then Tenant shall
cause the same to be canceled and discharged of record by bond or otherwise
within ten (10) days after the filing thereof. Should Tenant fail to discharge
the lien within ten (10) days, then Landlord may discharge the lien. The amount
paid by Landlord to discharge the lien (whether directly or by bond), plus all
administrative and legal costs incurred by Landlord, shall be Additional Rent
payable on demand. The remedies provided herein shall be in addition to all
other remedies available to Landlord under this Lease or otherwise.
 
 
-8-

 
 
h. TENANT SHALL NOTIFY ANY CONTRACTOR PERFORMING ANY CONSTRUCTION WORK IN THE
PREMISES ON BEHALF OF TENANT THAT THIS LEASE SPECIFICALLY PROVIDES THAT THE
INTEREST OF LANDLORD IN THE PREMISES SHALL NOT BE SUBJECT TO LIENS FOR
IMPROVEMENTS MADE BY TENANT, AND NO MECHANIC'S LIEN OR OTHER LIEN FOR ANY SUCH
LABOR, SERVICES, MATERIALS, SUPPLIES, MACHINERY, FIXTURES OR EQUIPMENT SHALL
ATTACH TO OR AFFECT THE STATE OR INTEREST OF LANDLORD IN AND TO THE PREMISES,
THE BUILDING, OR ANY PORTION THEREOF. IN ADDITION, LANDLORD SHALL HAVE THE RIGHT
TO POST AND KEEP POSTED AT ALL REASONABLE TIMES ON THE PREMISES ANY NOTICES
WHICH LANDLORD SHALL BE REQUIRED SO TO POST FOR THE PROTECTION OF LANDLORD AND
THE PREMISES FROM ANY SUCH LIEN. TENANT AGREES TO PROMPTLY EXECUTE SUCH
INSTRUMENTS IN RECORDABLE FORM IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
FLORIDA STATUTE SECTION 713.10.
 
9. PROPERTY OF TENANT.
 
a. Property Taxes. Tenant shall pay when due all taxes levied or assessed upon
Tenant's equipment, fixtures, furniture, leasehold improvements and personal
property located in the Premises.
 
b. Removal. Provided Tenant is not in default, Tenant may remove all fixtures
and equipment which it has placed in the Premises; provided, however, Tenant
must repair all damages caused by such removal. If Tenant does not remove its
property from the Premises upon the expiration or earlier termination (for
whatever cause) of this Lease, such property shall be deemed abandoned by
Tenant, and Landlord may dispose of the same in whatever manner Landlord may
elect without any liability to Tenant.
 
10. SIGNS. Tenant may not erect, install or display any sign or advertising
material upon the exterior of the Building or Premises (including any exterior
doors, walls or windows) without the prior written consent of Landlord, which
consent may be withheld in Landlord's sole discretion. Door and directory
signage shall be provided and installed by the Landlord in accordance with
Building standards at Tenant's expense.
 
11. ACCESS TO PREMISES.
 
a. Tenant's Access. Tenant, and its agents, employees, invitees, and guests,
shall have access to the Premises and reasonable ingress and egress to and from
common and public areas of the Building twenty-four (24) hours a day, seven
(7) days a week; provided, however, Landlord by reasonable regulation may
control such access for the comfort, convenience, safety and protection of all
tenants in the Building, or as needed for making repairs and alterations. Tenant
shall be responsible for providing access to the Premises to its agents,
employees, invitees and guests after Business Hours and on weekends and
holidays, but in no event shall Tenant's use of and access to the Premises
during non-business hours compromise the security of the Building.
 
b. Landlord's Access. Landlord shall have the right, at all reasonable times and
upon reasonable oral notice, either itself or through its authorized agents, to
enter the Premises (i) to make repairs, alterations or changes as Landlord is
obligated or permitted to make under the terms of this Lease, (ii) to inspect
the Premises, mechanical systems and electrical devices, and (iii) to show the
Premises to prospective mortgagees and purchasers. Landlord will attempt to
minimize disruption to Tenant's business when accessing the Premises pursuant to
this Section 11b. Within one hundred eighty (180) days prior to the Expiration
Date, Landlord shall have the right, either itself or through its authorized
agents, to enter the Premises at all reasonable times to show prospective
tenants.
 
c. Emergency Access. Landlord shall have the right to enter the Premises at any
time without notice in the event of an emergency.
 
12. TENANT'S COMPLIANCE.
 
a. Laws. Tenant shall comply with all applicable laws, ordinances and
regulations affecting the Premises, whether now existing or hereafter enacted.
 
 
-9-

 
 
b. Rules and Regulations. Tenant shall comply with the Rules and Regulations
attached hereto as Exhibit B. The Rules and Regulations may be modified from
time to time by Landlord, effective as of the date delivered to Tenant or posted
on the Premises, provided such rules are uniformly applicable to all tenants in
the Building. Any conflict between this Lease and the Rules and Regulations
shall be governed by the terms of this Lease.
 
13. ADA COMPLIANCE.
 
a. Tenant's Compliance. Tenant, at Tenant's sole expense, shall comply with all
laws, rules, orders, ordinances, directions, regulations and requirements of
federal, state, county and municipal authorities now or hereafter in force,
which shall impose any duty upon Landlord or Tenant with respect to the use or
occupation of the Premises or alteration of the Premises to accommodate persons
with special needs, including using all reasonable efforts to comply with The
Americans With Disabilities Act (the "ADA").
 
b. Landlord's Compliance. Landlord, at Landlord's sole expense, shall use
commercially reasonable efforts to comply with the requirements of the ADA as it
applies to the Common Areas and restrooms of the Building. Landlord represents
and warrants to Tenant that, as of the Commencement Date, the Premises shall
comply with the ADA in effect as of the Commencement Date as evidenced by the
issuance of a permanent or temporary certificate of occupancy by the applicable
governmental body. Except as set forth in the preceding sentence, Landlord shall
have no responsibility for ADA compliance with respect to the Premises. Landlord
shall not be required to make changes to the Common Areas or restrooms of the
Building to comply with ADA standards adopted after construction of the Building
unless specifically required to do so by law.
 
c. ADA Notices. If Tenant receives any notices alleging a violation of ADA
relating to any portion of the Building or Premises (including any governmental
or regulatory actions or investigations regarding non-compliance with ADA), then
Tenant shall notify Landlord in writing within ten (10) days of such notice and
provide Landlord with copies of any such notice.
 
14. INSURANCE REQUIREMENTS.
 
a. Tenant's Liability Insurance. Throughout the Term, Tenant, at its sole cost
and expense, shall keep or cause to be kept for the mutual benefit of Landlord,
Landlord's Property Manager (presently Banyan Street Realty Services, and its
affiliates), and Tenant, Commercial General Liability Insurance (1986 ISO Form
or its equivalent) with a combined single limit, each occurrence and general
aggregate-per location of at least Two Million and No/100 Dollars
($2,000,000.00), which policy shall insure against liability of Tenant, arising
out of and in connection with Tenant's use of the Premises, and which shall
insure the indemnity provisions contained in this Lease. Not more frequently
than once every three (3) years, Landlord may require the limits to be increased
to commercially reasonable levels if in its reasonable judgment (or that of its
mortgagee) the coverage is insufficient.
 
b. Tenant's Property Insurance. Tenant shall also carry the equivalent of ISO
Special Form Property Insurance on Tenant's Property for full replacement value
and with coinsurance waived. For purposes of this provision, the term "Tenant's
Property" shall mean Tenant's personal property and fixtures, and any
Non-Standard Improvements to the Premises. Tenant shall neither have, nor make,
any claim against Landlord for any loss or damage to the Tenant's Property,
regardless of the cause of the loss or damage.
 
c. Certificates of Insurance. Prior to taking possession of the Premises, and
annually thereafter, Tenant shall deliver to Landlord certificates or other
evidence of insurance satisfactory to Landlord. If Tenant fails to provide
Landlord with such certificates or other evidence of insurance coverage,
Landlord may obtain such coverage and the cost of such coverage shall be
Additional Rent payable by Tenant upon demand.
 
 
-10-

 
 
d. Insurance Policy Requirements. Tenant's insurance policies required by this
Lease shall: (i) be issued by insurance companies licensed to do business in the
state in which the Premises are located with a general policyholder's ratings of
at least A- and a financial rating of at least VI in the most current Best's
Insurance Reports available on the Commencement Date, or if the Best's ratings
are changed or discontinued, the parties shall agree to a comparable method of
rating insurance companies; (ii) include Landlord as an additional insured as
its interest may appear [other landlords or tenants may be added as additional
insureds in a blanket policy]; (iii) provide that the insurance not be canceled,
be non-renewed or have coverage materially reduced unless thirty (30) days
advance notice is given to Tenant, and Tenant shall promptly provide a copy of
any such advance notice received by Tenant within five (5) business days of
Tenant's receipt of same; (iv) be primary policies and non-contributing with any
insurance that Landlord may carry; (v) provide that any loss shall be payable
notwithstanding any act or gross negligence of Landlord or Tenant which might
otherwise result in a forfeiture thereunder of such insurance or the amount of
proceeds payable; (vi) have no deductible exceeding Ten Thousand and No/100
Dollars ($10,000.00), unless approved in writing by Landlord; and (vii) be
maintained during the entire Term and any extension terms.
 
e. Landlord's Property Insurance. Landlord shall keep the Building, including
the improvements (but excluding Tenant's Property), insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance in the amount of the full replacement value of the Building.
 
f. Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
successors and assigns, and Tenant hereby releases and waives unto Landlord
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, all rights to claim damages for any
injury, loss, cost or damage to persons or to the Premises or any other
casualty, as long as the amount of such injury, loss, cost or damage has been
paid either to Landlord, Tenant, or any other person, firm or corporation, under
the terms of any property, general liability, or other policy of insurance, to
the extent such releases or waivers are permitted under applicable law. As
respects all policies of insurance carried or maintained pursuant to this Lease
and to the extent permitted under such policies, Tenant and Landlord each waive
the insurance carriers' rights of subrogation.
 
g. Worker's Compensation Insurance. Tenant shall also carry a worker's
compensation insurance policy with applicable statutory limits, and employers
liability insurance with limits of not less than One Million and No/100 Dollars
($1,000,000.00).
 
h. Automobile Liability Insurance. Tenant shall also carry automobile liability
insurance with single limit coverage of at least One Million and No/100 Dollars
($1,000,000.00) for all owned, leased/hired or non-owned vehicles, if any.
 
15. INDEMNITY. Subject to the insurance requirements, releases and mutual
waivers of subrogation set forth in this Lease, Tenant and Landlord agree as
follows:
 
a. Tenant’s Indemnity. Tenant shall indemnify and hold Landlord harmless from
and against any and all claims, damages, losses, liabilities, lawsuits, costs
and expenses (including reasonable attorneys' fees at all tribunal levels) to
the extent arising out of or related to (i) any activity, work, or other thing
done, permitted or suffered by Tenant in or about the Premises or the Building,
contractors, servants or agents in or about the Building, except to the extent
arising out of or related to (a) any gross negligence and willful misconduct of
Landlord or any officer, agent, employee, contractor, or servant of Landlord or
by any invitee or guest of Landlord with the expressed invitation of Landlord,
it being understood and agreed that other tenants of the Building are not
Landlord’s invitees or guests, or (b) any act or omission of any other third
party not affiliated with Tenant, (ii) any breach or default by Tenant in the
performance of any of its obligations under this Lease which continues beyond
applicable notice and cure periods, or (iii) any act or neglect of Tenant, or
any officer, agent, employee, contractor, servant, invitee or guest of Tenant.
If any such action is brought against Landlord, then Tenant, upon notice from
Landlord, shall defend the same through counsel selected by Landlord's insurer,
or other counsel reasonably acceptable to Landlord. The provisions of this
Section shall survive the termination of this Lease.
 
 
-11-

 
 
b. Landlord’s Indemnity. Landlord shall indemnify and hold Tenant and its
officers, directors, shareholders, partners, agents and employees harmless from
and against any and all claims, damages, losses, liabilities, lawsuits, costs
and expenses (including reasonable attorneys' fees at all tribunal levels) to
the extent arising out of or related to any gross negligence or willful
misconduct of Landlord or any officer, agent, employee, contractor, servant,
invitee or guest of Landlord. If any such action is brought against Tenant, then
Landlord, upon notice from Tenant, shall defend the same through counsel
selected by Tenant’s insurer, or other counsel reasonably acceptable to Tenant.
The provisions of this Section shall survive the termination of this Lease.
 
16. QUIET ENJOYMENT. Tenant shall have quiet enjoyment and possession of the
Premises provided Tenant promptly and fully complies with all of its obligations
under this Lease. No action of Landlord or other tenants working in other space
in the Building, or in repairing or restoring the Premises, shall be deemed a
breach of this covenant, nor shall such action give to Tenant any right to
modify this Lease either as to Term, Rent payables or other obligations to be
performed.
 
17. SUBORDINATION; ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE.
 
a. Subordination and Attornment. This Lease and all rights of Tenant hereunder
are and shall be subject and subordinate at all times and in all respects to the
mortgage of Landlord's interest in the Building and the Premises. Such
subordination and the agreement of Tenant to attorn to Landlord's mortgagee in
the event that such mortgagee succeeds as the owner of the Landlord's interest
in the Building and the Premises shall be self operative, and no further
instrument shall be required to create, perfect or preserve the superior right
or lien of any such mortgage. Notwithstanding the foregoing, Tenant agrees to
execute within ten (10) days after request to do so from Landlord or its
mortgagee an agreement:
 
i.
Making this Lease superior or subordinate to the interests of the mortgagee;
 
ii.
Agreeing to attorn to the mortgagee;
 
iii.
Giving the mortgagee notice of, and a reasonable opportunity (which shall in no
event be less than thirty (30) days after notice thereof is delivered to
mortgagee) to cure any Landlord default and agreeing to accept such cure if
effected by the mortgagee;
 
iv.
Permitting the mortgagee (or other purchaser at any foreclosure sale), and its
successors and assigns, on acquiring Landlord's interest in the Premises and the
Lease, to become substitute Landlord hereunder, with liability only for such
Landlord obligations as accrue after Landlord's interest is so acquired;
 
v.
Agreeing to attorn to any successor Landlord; and
 
vi.
Containing such other agreements and covenants on Tenant's part as Landlord's
mortgagee may reasonably request.
 
b. Non-Disturbance. In the event of foreclosure of such mortgage, Tenant shall
not be disturbed in its possession of the Premises so long as Tenant is not in
default under this Lease and, subsequent to such foreclosure, Tenant attorns to
the party acquiring title by virtue of the foreclosure, and this Lease shall
continue in full force and effect as a direct lease, in accordance with its
terms, between the successor Landlord and Tenant.
 
c. Estoppel Certificates. Tenant agrees to execute within ten (10) business days
after request, and as often as requested, estoppel certificates confirming any
factual matter requested by Landlord which is true and is within Tenant's
knowledge regarding this Lease, and the Premises, including but not limited to:
(i) the date of occupancy, (ii) Expiration Date, (iii) the amount of Rent due
and date to which Rent is paid, (iii) whether Tenant has any defense or offsets
to the enforcement of this Lease or the Rent payable, (iv) any default or breach
by Landlord, and (v) whether this Lease, together with any modifications or
amendments, is in full force and effect. Tenant shall attach to such estoppel
certificate copies of any modifications or amendments to the Lease.
 
 
-12-

 
 
18. ASSIGNMENT – SUBLEASE.
 
a. Landlord Consent. Tenant may not assign or encumber this Lease or its
interest in the Premises arising under this Lease, and may not sublet all or any
part of the Premises without first obtaining the written consent of Landlord,
which consent shall not be withheld unreasonably. Factors which Landlord may
consider in deciding whether to consent to an assignment or sublease include
(without limitation), (i) the creditworthiness of the assignee or sublessee,
(ii) the proposed use of the Premises, (iii) whether there is other vacant space
in the Building, (iv) whether the assignee or sublessee will vacate other space
owned by Landlord, (v) whether Landlord is negotiating with the proposed
sublessee or assignee for a lease of other space owned by Landlord, and (vi) any
renovations to the Premises or special services required by the assignee or
sublessee. Landlord will not consent to an assignment or sublease that might
result in a use that conflicts with the rights of any existing tenant. One
consent shall not be the basis for any further consent.
 
b. Definition of Assignment. For the purpose of this Section 18, the word
"assignment" shall be defined and deemed to include the following: (i) if Tenant
is a partnership, the withdrawal or change, whether voluntary, involuntary or by
operation of law, of partners owning thirty percent (30%) or more of the
partnership, or the dissolution of the partnership; (ii) if Tenant consists of
more than one person, an assignment, whether voluntary, involuntary, or by
operation of law, by one person to one of the other persons that is a Tenant;
(iii) if Tenant is a corporation, any dissolution or reorganization of Tenant,
or the sale or other transfer of a controlling percentage (hereafter defined) of
capital stock of Tenant other than to a wholly owned subsidiary or the sale of
fifty-one percent (51%) in value of the assets of Tenant; (iv) if Tenant is a
limited liability company, the change of members whose interest in the company
is fifty percent (50%) or more. The phrase "controlling percentage" means the
ownership of, and the right to vote, stock possessing at least fifty-one percent
(51%) of the total combined voting power of all classes of Tenant's capital
stock issued, outstanding and entitled to vote for the election of directors, or
such lesser percentage as is required to provide actual control over the affairs
of the corporation; except that, if the Tenant is a publicly traded company,
public trades or sales of the Tenant's stock on a national stock exchange shall
not be considered an assignment hereunder even if the aggregate of the trades of
sales exceeds fifty percent (50%) of the capital stock of the company.
 
c. Permitted Assignments/Subleases. Notwithstanding the foregoing, Tenant may
assign this Lease or sublease part or all of the Premises without Landlord's
consent to: (i) any corporation, limited liability company, or partnership that
controls, is controlled by, or is under common control with, Tenant; or (ii) any
corporation or limited liability company resulting from the merger or
consolidation with Tenant or to any entity that acquires all of Tenant's assets
as a going concern of the business that is being conducted on the Premises (each
such transfer shall be referred to herein as a "Permitted Transfer"); provided
however, the assignor remains liable under the Lease and the assignee or
sublessee is a bona fide entity and assumes the obligations of Tenant, is as
creditworthy as the Tenant, and continues the same Permitted Use as provided
under Section 4.
 
d. Notice to Landlord. Landlord must be given prior written notice of every
assignment or subletting, and, except with respect to a Permitted Transfer,
failure to do so shall be a default hereunder; provided, however, failure to
provide Landlord with written notice of a Permitted Transfer within thirty (30)
days after the effective date of such transfer shall constitute a default under
this Lease.
 
e. Prohibited Assignments/Subleases. In no event shall this Lease be assignable
by operation of any law, and Tenant's rights hereunder may not become and shall
not be listed by Tenant as an asset under any bankruptcy, insolvency or
reorganization proceedings. Acceptance of Rent by Landlord after any
non-permitted assignment or sublease shall not constitute approval thereof by
Landlord.
 
f. Limitation on Rights of Assignee/Sublessee. Any assignment or sublease for
which Landlord's consent is required shall not include the right to exercise any
options to renew the Lease Term, expand the Premises, or similar options, unless
specifically provided for in the consent.
 
g. Tenant Not Released. No assignment or sublease shall release Tenant of any of
its obligations under this Lease.
 
 
-13-

 
 
h. Landlord's Right to Collect Sublease Rents upon Tenant Default. If the
Premises (or any portion) is sublet and Tenant defaults under its obligations to
Landlord, then Landlord is authorized, at its option, to collect all sublease
rents directly from the Sublessee. Tenant hereby assigns the right to collect
the sublease rents to Landlord in the event of Tenant default. The collection of
sublease rents by Landlord shall not relieve Tenant of its obligations under
this Lease, nor shall it create a contractual relationship between Sublessee and
Landlord or give Sublessee any greater estate or right to the Premises than
contained in its Sublease.
 
i. Excess Rents. If Tenant assigns this Lease or subleases all or part of the
Premises at a rental rate that exceeds the rentals paid to Landlord, then fifty
percent (50%) of any "Transfer Premium" (as that term is defined below) received
by Tenant from such transferee shall be paid over to Landlord by Tenant.
"Transfer Premium" shall mean all rent or additional rent payable by such
transferee in excess of the Base Rent and Additional Rent payable by Tenant
under this Lease on a per rentable square foot basis if less than all of the
Premises is transferred, after deducting the reasonable expenses incurred by
Tenant for (i) any reasonable changes, alterations and improvements to the
Premises in connection with the assignment or sublease (but only to the extent
approved by Landlord), and (ii) any reasonable brokerage commissions, marketing
costs and attorneys' fees in connection with the assignment or sublease.
 
j. Landlord's Fees. Tenant shall reimburse Landlord for Landlord's reasonable
out-of-pocket attorneys' fees in connection with any assignment or sublease
transaction for which consent is required or requested by Tenant, not to exceed
three thousand dollars ($3,000.00). If Landlord assists Tenant in finding an
assignee or subtenant, Landlord shall be paid a reasonable fee for such
assistance.
 
k. Unauthorized Assignment or Sublease. Any unauthorized assignment or sublease
shall constitute a default under the terms of this Lease. In addition to its
other remedies for default, Landlord may elect to increase Base Rent to 150% of
the Base Rent reserved under the terms of this Lease.
 
19. DAMAGES TO PREMISES.
 
a. Landlord's Restoration Obligations. If the Building or Premises are damaged
by fire or other casualty (collectively "Casualty"), then Landlord shall repair
and restore the Premises to substantially the same condition of the Premises
immediately prior to such Casualty, subject to the following terms and
conditions:
 
i.
The casualty must be insured under Landlord's insurance policies, and Landlord's
obligation is limited to the extent of the insurance proceeds received by
Landlord. Landlord's duty to repair and restore the Premises shall not begin
until receipt of the insurance proceeds.
 
ii.
Landlord's lender(s) must permit the insurance proceeds to be used for such
repair and restoration.
 
iii.
Landlord shall have no obligation to repair and restore Tenant's trade fixtures,
decorations, signs, contents, or any Non-Standard Improvements to the Premises.
 
b. Termination of Lease by Landlord. Landlord shall have the option of
terminating the Lease if: (i) the Premises are rendered wholly untenantable;
(ii) the Premises are damaged in whole or in part as a result of a risk which is
not covered by Landlord's insurance policies; (iii) Landlord's lender does not
permit a sufficient amount of the insurance proceeds to be used for restoration
purposes; (iv) the Premises are damaged in whole or in part during the last two
years of the Term; or (v) the Building containing the Premises is damaged
(whether or not the Premises are damaged) to an extent of fifty percent (50%) or
more of the fair market value thereof. If Landlord elects to terminate this
Lease, then it shall give notice of the termination to Tenant within sixty
(60) days after the date of the Casualty. Tenant shall vacate and surrender the
Premises to Landlord within fifteen (15) days after receipt of the notice of
termination.
 
 
-14-

 
 
c. Termination of Lease by Tenant. Tenant shall have the option of terminating
the Lease if: (i) Landlord has failed to substantially restore the damaged
Building or Premises within one hundred eighty (180) days of the Casualty (the
"Restoration Period"), the Restoration Period being subject to extension for any
force majeure delays; and (ii) Tenant gives Landlord notice of the termination
within fifteen (15) days after the end of the Restoration Period (as extended by
any force majeure delays). If Landlord is delayed by force majeure, then
Landlord must provide Tenant with notice of the delays within fifteen (15) days
of the force majeure event stating the reason for the delays and a good faith
estimate of the length of the delays.
 
d. Tenant's Restoration Obligations. Unless terminated, the Lease shall remain
in full force and effect, and Tenant shall promptly repair, restore, or replace
Tenant's trade fixtures, decorations, signs, contents, and any Non-Standard
Improvements to the Premises. All repair, restoration or replacement shall be at
least to the same condition as existed prior to the Casualty. The proceeds of
all insurance carried by Tenant on its property shall be held in trust by Tenant
for the purposes of such repair, restoration, or replacement.
 
e. Rent Abatement. If the Premises are rendered wholly untenantable by the
Casualty, then the Rent payable by Tenant shall be fully abated. If the Premises
are only partially damaged, then Tenant shall continue the operation of Tenant's
business in any part not damaged to the extent reasonably practicable from the
standpoint of prudent business management, and Rent and other charges shall be
abated proportionately to the portion of the Premises rendered untenantable. The
abatement shall be from the date of the Casualty until the Premises have been
substantially repaired and restored, or until Tenant's business operations are
restored in the entire Premises, whichever shall first occur. However, if the
Casualty is caused by the negligence or other wrongful conduct of Tenant or of
Tenant's subtenants, licensees, contractors, or invitees, or their respective
agents or employees, there shall be no abatement of Rent.
 
f. Waiver of Claims. The abatement of the Rent set forth above is Tenant's
exclusive remedy against Landlord in the event of a Casualty. Tenant hereby
waives all claims against Landlord for any compensation or damage for loss of
use of the whole or any part of the Premises and/or for any inconvenience or
annoyance occasioned by any Casualty and any resulting damage, destruction,
repair, or restoration.
 
20. EMINENT DOMAIN.
 
a. Effect on Lease. If all of the Premises are taken under the power of eminent
domain (or by conveyance in lieu thereof), then this Lease shall terminate as of
the date possession is taken by the condemnor, and Rent shall be adjusted
between Landlord and Tenant as of such date. If only a portion of the Premises
is taken and Tenant can continue use of the remainder, then this Lease will not
terminate, but Rent shall abate in a just and proportionate amount to the loss
of use occasioned by the taking.
 
b. Right to Condemnation Award. Landlord shall be entitled to receive and retain
the entire condemnation award for the taking of the Building and Premises.
Tenant shall have no right or claim against Landlord for any part of any award
received by Landlord for the taking. Tenant shall have no right or claim for any
alleged value of the unexpired portion of this Lease, or its leasehold estate,
or for costs of removal, relocation, business interruption expense or any other
damages arising out of such taking. Tenant, however, shall not be prevented from
making a claim against the condemning party (but not against Landlord) for any
moving expenses, loss of profits, or taking of Tenant's personal property (other
than its leasehold estate) to which Tenant may be entitled; provided that any
such award shall not reduce the amount of the award otherwise payable to
Landlord for the taking of the Building and Premises.
 
21. ENVIRONMENTAL COMPLIANCE.
 
a. Environmental Laws. The term " Environmental Laws" shall mean all now
existing or hereafter enacted or issued statutes, laws, rules, ordinances,
orders, permits and regulations of all state, federal, local and other
governmental and regulatory authorities, agencies and bodies applicable to the
Premises, pertaining to environmental matters or regulating, prohibiting or
otherwise having to do with asbestos and all other toxic, radioactive, or
hazardous wastes or materials including, but not limited to, the Federal Clean
Air Act, the Federal Water Pollution Control Act, and the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as from time to
time amended.
 
 
-15-

 
 
b. Tenant's Responsibility. Tenant covenants and agrees that it will keep and
maintain the Premises at all times in compliance with Environmental Laws. Tenant
shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically active or other hazardous substances, or
materials on the Property. Tenant shall not allow the storage or use of such
hazardous substances or materials in any manner not sanctioned by law or in
compliance with the highest standards prevailing in the industry for the storage
and use of such hazardous substances or materials, nor allow to be brought onto
the Property any such hazardous substances or materials except to use in the
ordinary course of Tenant's business, and then only after written notice is
given to Landlord of the identity of such hazardous substances or materials. No
such notice shall be required, however, for commercially reasonable amounts of
ordinary office supplies and janitorial supplies. Tenant shall execute
affidavits, representations and the like, from time to time, at Landlord's
request, concerning Tenant's actual knowledge and belief regarding the presence
of hazardous substances and/or materials on the Premises.
 
c. Tenant's Liability. Tenant shall hold Landlord free, harmless, and
indemnified from any penalty, fine, claim, demand, liability, cost, or charge
whatsoever which Landlord shall incur, or which Landlord would otherwise incur,
by reason of Tenant's failure to comply with this Section 21 including, but not
limited to: (i) the cost of full remediation of any contamination to bring the
Property into the same condition as prior to the Commencement Date and into full
compliance with all Environmental Laws; (ii) the reasonable cost of all
appropriate tests and examinations of the Premises to confirm that the Premises
and any other contaminated areas have been remediated and brought into
compliance with all Environmental Laws; and (iii) the reasonable fees and
expenses of Landlord's attorneys, engineers, and consultants incurred by
Landlord in enforcing and confirming compliance with this Section 21.
 
d. Limitation on Tenant's Liability. Tenant's obligations under this Section 21
shall not apply to any condition or matter constituting a violation of any
Environmental Laws: (i) which existed prior to the commencement of Tenant's use
or occupancy of the Premises; (ii) which was not caused, in whole or in part, by
Tenant or Tenant's agents, employees, officers, partners, contractors or
invitees; or (iii) to the extent such violation is caused by, or results from
the acts or neglects of Landlord or Landlord's agents, employees, officers,
partners, contractors, guests, or invitees.
 
e. Inspections by Landlord. Landlord and its engineers, technicians, and
consultants (collectively, "Auditors") may, from time to time as Landlord deems
appropriate, conduct periodic tests and examinations (collectively, "Audits") of
the Premises to confirm and monitor Tenant's compliance with this Section 21.
Such Audits shall be conducted in such a manner as to minimize the interference
with Tenant's Permitted Use; however in all cases, the Audits shall be of such
nature and scope as shall be reasonably required by then existing technology to
confirm Tenant's compliance with this Section 21. Tenant shall fully cooperate
with Landlord and its Auditors in the conduct of such Audits. The cost of such
Audits shall be paid by Landlord unless an Audit shall disclose a material
failure of Tenant to comply with this Section 21, in which case, the cost of
such Audit, and the cost of all subsequent Audits made during the Term (provided
that either (i) any such subsequent audits bear a reasonable connection to
Tenant's original material failure to comply with this Section 21 disclosed by
Landlord's audit or (ii) Landlord reasonably believes Tenant to otherwise have
materially failed to comply with this Section 21 prior to any such subsequent
audit) and within thirty (30) days thereafter (not to exceed two (2) such Audits
per calendar year), shall be paid for on demand by Tenant.
 
f. Property. For the purposes of this Section 21, the term "Property" shall
include the Premises, Building, all Common Areas, the real estate upon which the
Building is located; all personal property (including that owned by Tenant); and
the soil, ground water, and surface water of the real estate upon which the
Building is located.
 
g. Tenant's Liability After Termination of Lease. The covenants contained in
this Section 21 shall survive the expiration or termination of this Lease, and
shall continue for so long as Landlord and its successors and assigns may be
subject to any expense, liability, charge, penalty, or obligation against which
Tenant has agreed to indemnify Landlord under this Section 21.
 
 
-16-

 
 
22. DEFAULT.
 
a. Tenant's Default. Tenant shall be in default under this Lease if Tenant:
 
i.
Fails to pay when due any Base Rent, Additional Rent, or any other sum of money
which Tenant is obligated to pay, as provided in this Lease, where such failure
continues for five (5) business days after written notice thereof from Landlord
to Tenant;
 
ii.
Breaches any other agreement, covenant or obligation in this Lease and such
breach is not remedied within fifteen (15) days after Landlord gives Tenant
notice specifying the breach, or if such breach cannot, with reasonable
diligence, be cured within fifteen (15) days, Tenant does not commence curing
within fifteen (15) days and with reasonable diligence completely cure the
breach within a reasonable period of time after the notice, provided, however,
such period of time shall not exceed sixty (60) days after such notice by
Landlord;
 
iii.
Files any petition or action for relief under any creditor's law (including
bankruptcy, reorganization, or similar action), either in state or federal
court, or has such a petition or action filed against it which is not stayed or
vacated within sixty (60) days after filing; or
 
iv.
Makes any transfer in fraud of creditors as defined in Section 548 of the United
States Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a receiver
appointed for its assets (and the appointment is not stayed or vacated within
thirty (30) days), or makes an assignment for benefit of creditors.
 
b. Landlord's Remedies. In the event of a Tenant default, Landlord at its option
may do one or more of the following:
 
i.
Terminate this Lease and recover all damages caused by Tenant's breach,
including consequential damages for lost future rent;
 
ii.
Repossess the Premises, with or without terminating, and relet the Premises at
such amount as Landlord deems reasonable;
 
iii.
Declare the entire remaining Base Rent and Additional Rent immediately due and
payable, such amount to be discounted to its present value at a discount rate
equal to the U.S. Treasury Bill or Note rate with the closest maturity to the
remaining term of the Lease as selected by Landlord;
 
iv.
Bring action for recovery of all amounts due from Tenant;
 
v.
Seize and hold any personal property of Tenant located in the Premises and
assert against the same a lien for monies due Landlord; or
 
vi.
 Pursue any other remedy available in law or equity.
 
c. Landlord's Expenses; Attorneys Fees. In the event of Tenant default that
results in a termination of this Lease or in a termination of Tenant’s
possession of the Premises, all reasonable expenses of Landlord in repairing,
restoring, or altering the Premises for reletting as general office space,
together with leasing fees and all other expenses in seeking and obtaining a new
Tenant, shall be charged to and be a liability of Tenant. Landlord's reasonable
attorneys' fees in pursuing any of the foregoing remedies, or in collecting any
Rent or Additional Rent due by Tenant hereunder, shall be paid by Tenant.
 
 
-17-

 
 
d. Remedies Cumulative. All rights and remedies of Landlord are cumulative, and
the exercise of any one shall not be an election excluding Landlord at any other
time from exercise of a different or inconsistent remedy. No exercise by
Landlord of any right or remedy granted herein shall constitute or effect a
termination of this Lease unless Landlord shall so elect by notice delivered to
Tenant. The failure of Landlord to exercise its rights in connection with this
Lease or any breach or violation of any term, or any subsequent breach of the
same or any other term, covenant or condition herein contained shall not be a
waiver of such term, covenant or condition or any subsequent breach of the same
or any other covenant or condition herein contained.
 
e. No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Rent, Additional Rent and other sums then due shall be deemed to be other
than on account of the earliest installment of such payments due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed as accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord's right to recover the balance of such
installment or pursue any other remedy provided in this Lease.
 
f. No Reinstatement. No payment of money by Tenant to Landlord after the
expiration or termination of this Lease shall reinstate or extend the Term, or
make ineffective any notice of termination given to Tenant prior to the payment
of such money. After the service of notice or the commencement of a suit, or
after final judgment granting Landlord possession of the Premises, Landlord may
receive and collect any sums due under this Lease, and the payment thereof shall
not make ineffective any notice or in any manner affect any pending suit or any
judgment previously obtained.
 
g. Summary Ejectment. Tenant agrees that in addition to all other rights and
remedies Landlord may obtain an order for summary ejectment from any court of
competent jurisdiction without prejudice to Landlord's rights to otherwise
collect rents or breach of contract damages from Tenant.
 
23. MULTIPLE DEFAULTS.
 
a. Loss of Option Rights. Tenant acknowledges that any rights or options of
first refusal, or to extend the Term, to expand the size of the Premises, to
purchase the Premises or the Building, or other similar rights or options which
have been granted to Tenant under this Lease are conditioned upon the prompt and
diligent performance of the terms of this Lease by Tenant. Accordingly, should
Tenant default under this Lease on three (3) or more occasions during any twelve
(12) month period, in addition to all other remedies available to Landlord, all
such rights and options shall automatically, and without further action on the
part of any party, expire and be of no further force and effect.
 
b. Increased Security Deposit. Should Tenant default in the payment of Base
Rent, Additional Rent, or any other sums payable by Tenant under this Lease on
three (3) or more occasions during any twelve (12) month period, regardless of
whether Landlord permits such default to be cured, then, in addition to all
other remedies otherwise available to Landlord, Tenant shall, within ten
(10) days after demand by Landlord, post a Security Deposit in, or increase the
existing Security Deposit to, a sum equal to three (3) months' installments of
Base Rent. The Security Deposit shall be governed by the terms of this Lease.
 
c. Effect on Notice Rights and Cure Periods. Should Tenant default under this
Lease on three (3) or more occasions during any twelve (12) month period, in
addition to all other remedies available to Landlord, any notice requirements or
cure periods otherwise set forth in this Lease with respect to a default by
Tenant shall not apply.
 
24. BANKRUPTCY.
 
a. Trustee's Rights. Landlord and Tenant understand that, notwithstanding
contrary terms in this Lease, a trustee or debtor in possession under the United
States Bankruptcy Code, as amended, (the "Code") may have certain rights to
assume or assign this Lease. This Lease shall not be construed to give the
trustee or debtor in possession any rights greater than the minimum rights
granted under the Code.
 
 
-18-

 
 
b. Adequate Assurance. Landlord and Tenant acknowledge that, pursuant to the
Code, Landlord is entitled to adequate assurances of future performance of the
provisions of this Lease. The parties agree that the term "adequate assurance"
shall include at least the following:
 
i.
In order to assure Landlord that any proposed assignee will have the resources
with which to pay all Rent payable pursuant to the provisions of this Lease, any
proposed assignee must have, as demonstrated to Landlord's satisfaction, a net
worth (as defined in accordance with generally accepted accounting principles
consistently applied) of not less than the net worth of Tenant on the Effective
Date (as hereinafter defined), increased by seven percent (7%), compounded
annually, for each year from the Effective Date through the date of the proposed
assignment. It is understood and agreed that the financial condition and
resources of Tenant were a material inducement to Landlord in entering into this
Lease.
 
ii.
Any proposed assignee must have been engaged in the conduct of business for the
five (5) years prior to any such proposed assignment, which business does not
violate the Use provisions under Section 4 above, and such proposed assignee
shall continue to engage in the Permitted Use under Section 4. It is understood
that Landlord's asset will be substantially impaired if the trustee in
bankruptcy or any assignee of this Lease makes any use of the Premises other
than the Permitted Use.
 
c. Assumption of Lease Obligations. Any proposed assignee of this Lease must
assume and agree to be personally bound by the provisions of this Lease.
 
25. NOTICES.
 
a. Addresses. All notices, demands and requests by Landlord or Tenant shall be
sent to the Notice Addresses set forth in Section 1n, or to such other address
as a party may specify by duly given notice.
 
b. Form; Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE GIVEN
OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST BE IN
WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed
to have been properly given for all purposes if (i) delivered against a written
receipt of delivery, (ii) mailed by express, registered or certified mail of the
United States Postal Service, return receipt requested, postage prepaid, or
(iii) delivered to a nationally recognized overnight courier service for next
business day delivery to the receiving party's address as set forth above. Each
such notice, demand or request shall be deemed to have been received upon the
earlier of the actual receipt or refusal by the addressee or three (3) business
days after deposit thereof at any main or branch United States post office if
sent in accordance with subsection (ii) above, and the next business day after
deposit thereof with the courier if sent pursuant to subsection (iii) above.
 
c. Address Changes. The parties shall notify the other of any change in address,
which notification must be at least fifteen (15) days in advance of it being
effective.
 
d. Notice by Legal Counsel. Notices may be given on behalf of any party by such
party's legal counsel.
 
26. HOLDING OVER. If Tenant holds over after the Expiration Date or other
termination of this Lease, such holding over shall not be a renewal of this
Lease but shall be deemed to create a tenancy-at-sufferance. Tenant shall
continue to be bound by all of the terms and conditions of this Lease, except
that during such tenancy-at-sufferance Tenant shall pay to Landlord (A) the
greater of (i) one hundred fifty percent (150%) of the monthly Base Rent
Landlord is then charging new tenants for space in the Building, or (ii) one
hundred fifty percent (150%) of the Base Rent payable hereunder during the last
month of the Term, and (B) any and all Operating Expenses and other forms of
Additional Rent payable under this Lease. The increased Rent during such holding
over is intended to compensate Landlord partially for losses, damages and
expenses, including frustrating and delaying Landlord's ability to secure a
replacement tenant. Tenant shall indemnify, defend and hold Landlord harmless
from and against any claim, damage, loss, liability, judgment, suit,
disbursement or expense (including consequential damages and reasonable
attorneys' fees and disbursements) (collectively, "Claims") resulting from
failure to surrender possession upon the Expiration Date or sooner termination
of the Term, including any Claims made by any succeeding tenant, and such
obligations shall survive the expiration or sooner termination of this Lease.
 
 
-19-

 
 
27. INTENTIONALLY OMITTED.
 
28. BROKER'S COMMISSIONS. Landlord and Tenant each represents and warrants to
the other party that it has not dealt with any real estate broker, finder or
other person with respect to this Lease in any manner, except the Broker(s)
identified in Section 1n. Landlord shall pay only any commissions or fees that
are payable to the above-named Broker(s) or finder(s) with respect to this Lease
pursuant to Landlord's separate agreement with such Broker(s) or finder(s). Each
party shall indemnify and hold the other party harmless from any and all damages
resulting from claims by any broker(s), finder(s) or other person (including,
without limitation, any substitute or replacement broker claiming to have been
engaged in the future), other than the Broker(s) identified in Section 1n,
claiming to have dealt with the indemnifying party in connection with this Lease
or any amendment or extension hereto, or which may result in Tenant leasing
other or enlarged space from Landlord. The provisions of this paragraph shall
survive the termination of this Lease.
 
29. MISCELLANEOUS.
 
a. No Agency. Tenant is not, may not become, and shall never represent itself to
be an agent of Landlord, and Tenant acknowledges that Landlord's title to the
Building is paramount, and that it can do nothing to affect or impair Landlord's
title.
 
b. Force Majeure. The term "force majeure" means: fire, flood, extreme weather,
labor disputes, strike, lock-out, riot, terrorist act, government interference
(including regulation, appropriation or rationing), unusual delay in
governmental permitting, unusual delay in deliveries or unavailability of
materials, unavoidable casualties, Act of God, or other causes beyond Landlord's
reasonable control.
 
c. Building Standard Improvements. The term "Building Standard Improvements"
shall mean the standards for normal construction of general office space within
the Building as specified by Landlord, including design and construction
standards, electrical load factors, materials, fixtures and finishes.
 
d. Limitation on Damages. Notwithstanding any other provisions in this Lease,
Landlord shall not be liable to Tenant for any special, consequential,
incidental or punitive damages.
 
e. Satisfaction of Judgments Against Landlord. If Landlord, or its employees,
officers, directors, stockholders or partners are ordered to pay Tenant a money
judgment because of Landlord's default under this Lease, said money judgment may
only be enforced against and satisfied out of: (i) Landlord's interest in the
Building in which the Premises are located including the rental income and
proceeds from sale; and (ii) any insurance or condemnation proceeds received
because of damage or condemnation to, or of, said Building that are available
for use by Landlord. No other assets of Landlord or said other parties
exculpated by the preceding sentence shall be liable for, or subject to, any
such money judgment.
 
f. Interest. Should Tenant fail to pay any amount due to Landlord within 30 days
of the date such amount is due (whether Base Rent, Additional Rent, or any other
payment obligation), then the amount due shall begin accruing interest at the
rate of 18% per annum, compounded monthly, or the highest permissible rate under
applicable usury law, whichever is less, until paid.
 
g. Legal Costs. Should either party prevail in any legal proceedings against the
other party for breach of any provision in this Lease, then the non-prevailing
party shall be liable for the costs and expenses of the prevailing party,
including its reasonable attorneys' fees (at all tribunal levels). Landlord
shall also be entitled to recover reasonable attorneys' fees and disbursements
incurred in connection with a Tenant default hereunder which does not result in
the commencement of any action or proceeding.
 
 
-20-

 
 
h. Communications Compliance. Tenant acknowledges and agrees that any and all
telephone and telecommunication services desired by Tenant shall be ordered and
utilized at the sole expense of Tenant. Unless Landlord requests otherwise or
consents in writing, all of Tenant's telecommunications equipment shall be
located and remain solely in the Premises in accordance with rules and
regulations adopted by Landlord from time to time. Landlord shall not have any
responsibility for the maintenance of Tenant's telecommunications equipment,
including wiring; nor for any wiring or other infrastructure to which Tenant's
telecommunications equipment may be connected. Tenant agrees that, to the extent
any telecommunications service is interrupted, curtailed or discontinued,
Landlord shall have no obligation or liability with respect thereto. Landlord
shall have the right, upon reasonable prior oral or written notice to Tenant, to
interrupt or turn off telecommunications facilities in the event of emergency or
as necessary in connection with repairs to the Building or installation of
telecommunications equipment for other tenants of the Building. In the event
that Tenant wishes at any time to utilize the services of a telephone or
telecommunications provider whose equipment is not then servicing the Building,
the provider shall not be permitted to install its lines or other equipment
within the Building without first securing the prior written approval of
Landlord. Landlord's approval may be conditioned in such a manner so as to
protect Landlord's financial interests, the interest of the Building, and the
other tenants therein. The refusal of Landlord to grant its approval to any
prospective telecommunications provider shall not be deemed a default or breach
by Landlord of its obligation under this Lease. The provision of this paragraph
may be enforced solely by Tenant and Landlord, are not for the benefit of any
other party, and specifically but without limitation, no telephone or
telecommunications provider shall be deemed a third party beneficiary of this
Lease. Tenant shall not utilize any wireless communications equipment (other
than usual and customary cellular telephones), including antennae and satellite
receiver dishes, within the Premises or the Building, without Landlord's prior
written consent. Landlord's consent may be conditioned in such a manner so as to
protect Landlord's financial interests, the interests of the Building, and the
other tenants therein. At Landlord's option, Tenant may be required to remove
any and all telecommunications equipment (including wireless equipment)
installed in the Premises or elsewhere in or on the Building by or on behalf of
Tenant, including wiring, or other facilities for telecommunications transmittal
prior to the expiration or termination of the Lease and at Tenant's sole cost.
 
i. Sale of Premises or Building. Landlord may sell the Premises or the Building
without affecting the obligations of Tenant hereunder; upon the sale of the
Premises or the Building, Landlord shall be relieved of all responsibility for
the Premises and shall be released from any liability thereafter accruing under
this Lease.
 
j. Time of the Essence. Time is of the essence in the performance of all
obligations under the terms of this Lease.
 
k. Transfer of Security Deposit. If any Security Deposit or prepaid Rent has
been paid by Tenant, Landlord may transfer the Security Deposit or prepaid Rent
to Landlord's successor and upon such transfer, Landlord shall be released from
any liability for return of the Security Deposit or prepaid Rent.
 
l. Tender of Premises. The delivery of a key or other such tender of possession
of the Premises to Landlord or to an employee of Landlord shall not operate as a
termination of this Lease or a surrender of the Premises unless requested in
writing by Landlord.
 
m. Tenant's Financial Statements. If at any time Tenant is not a publicly traded
company, within ten (10) days after written request by Landlord, Tenant agrees
to furnish to Landlord copies of Tenant's most recent annual, quarterly and
monthly financial statements, audited if available. The financial statements
shall be prepared in accordance with generally accepted accounting principles,
consistently applied. The financial statements shall include a balance sheet and
a statement of profit and loss, and the annual financial statement shall also
include a statement of changes in financial position and appropriate explanatory
notes. Landlord may deliver the financial statements to any prospective or
existing mortgagee or purchaser of the Building. All such financial statements
will be delivered to any such mortgagee or purchaser in confidence and shall
only be used for purposes of evaluating the financial strength of Tenant.
 
 
-21-

 
 
n. Recordation. This Lease may not be recorded without Landlord's prior written
consent, but Tenant agrees, upon the request of Landlord, to execute a
memorandum hereof for recording purposes.
 
o. Partial Invalidity. The invalidity of any portion of this Lease shall not
invalidate the remaining portions of the Lease.
 
p. Binding Effect. This Lease shall be binding upon the respective parties
hereto, and upon their heirs, executors, successors and assigns.
 
q. Entire Agreement. This Lease supersedes and cancels all prior negotiations
between the parties, and no changes shall be effective unless in writing signed
by both parties. Tenant acknowledges and agrees that it has not relied upon any
statements, representations, agreements or warranties except those expressed in
this Lease, and that this Lease contains the entire agreement of the parties
hereto with respect to the subject matter hereof.
 
r. Good Standing. If requested by Landlord, Tenant shall furnish appropriate
legal documentation evidencing the valid existence in good standing of Tenant,
and the authority of any person signing this Lease to act for the Tenant. If
Tenant signs as a corporation, each of the persons executing this Lease on
behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in the State in which the Premises are located, that the corporation
has a full right and authority to enter into this Lease and that each of the
persons signing on behalf of the corporation is authorized to do so.
 
s. Terminology. The singular shall include the plural, and the masculine,
feminine or neuter includes the other.
 
t. Headings. Headings of sections are for convenience only and shall not be
considered in construing the meaning of the contents of such section.
 
u. Choice of Law. This Lease shall be interpreted and enforced in accordance
with the laws of the State in which the Premises are located.
 
v. Effective Date. The submission of this Lease to Tenant for review does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective as a contract only upon the execution and delivery by both
Landlord and Tenant. The date of execution shall be entered on the top of the
first page of this Lease by Landlord, and shall be the date on which the last
party signed the Lease, or as otherwise may be specifically agreed by both
parties. Such date, once inserted, shall be established as the final day of
ratification by all parties to this Lease, and shall be the date for use
throughout this Lease as the "Effective Date".
 
w. Jury Trial Waiver. Landlord and Tenant each hereby irrevocably, knowingly and
voluntarily waive trial by jury in any action, proceeding or counterclaim
brought by either of the parties against the other or their successors in
respect to any matter arising out of or in connection with this Lease, the
relationship of Landlord and Tenant, Tenant's use or occupancy of the Premises,
and/or any claim for injury or damage, or any emergency or statutory remedy.
 
x. Approval. Tenant acknowledges and agrees that Landlord's
lender(s)/mortgagee(s) may require approval of the terms and conditions of this
Lease prior to Landlord's execution and that Landlord's execution of this Lease
is subject to and contingent upon such lender(s)/mortgagee(s) approval.
Accordingly, prior to the execution and delivery of a definitive agreement, this
Lease, and the terms and conditions contained herein remain subject to change
and no contract will be deemed to be entered into unless and until Landlord and
Tenant execute and deliver a definitive lease document.
 
 
-22-

 
 
30. RADON. The following notification is provided pursuant to
Section 404.056(5), Florida Statutes (2014): "Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon gas and radon
testing may be obtained from your county health department."
 
31. ADDENDA AND EXHIBITS. If any addenda are noted below, such addenda are
incorporated herein and made a part of this Lease.
 
a. Lease Addendum Number One – "Work Letter"
 
b. Lease Addendum Number Two – "Additional Rent - Operating Expense Pass
Throughs"
 
c. Lease Addendum Number Three - "Renewal Options"
 
d. Lease Addendum Number Four – "Rights of First Offer"
 
e. Exhibit A – Premises
 
f. Exhibit B – Rules and Regulations
 
g. Exhibit C – Commencement Agreement
 
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]
 
 
-23-

 
 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in three
(3) originals, to be effective as of the Effective Date.
 
WITNESSES
 
/s/ D. Michael Beck

Printed Name:  D. Michael Beck 


/s/ Ella M. Peterson

Printed Name:  Ella M. Peterson

 
 
"TENANT"
 
Autobytel Inc.,
a Delaware corporation
 
By:  /s/ Glenn E. Fuller

Name:  Glenn E. Fuller

Title:  EVP, Chief Legal and Administrative Officer and Secretary
 
 
WITNESSES
 
/s/Zac Gruber

Printed Name:  Zac Gruber

 
/s/ Kate King

Printed Name: Kate King

"LANDLORD"
 
Rivergate Tower Owner, LLC, 
a Delaware limited liability company
 
By:  /s/ Lorri Dunne
Name:  Lorri Dunne
Title:  Authorized Signatory
 
 
 
 

 
-24-

 
LEASE ADDENDUM NUMBER ONE [ALLOWANCE]
 
WORK LETTER
 
This Lease Addendum Number One (this "Work Letter") sets forth the rights and
obligations of Landlord and Tenant with respect to space planning, engineering,
final workshop drawings, and the construction and installation of any
improvements to the Premises to be completed before the Commencement Date (the
"Tenant Improvements"). This Work Letter contemplates that the performance of
this work will proceed in four stages in accordance with the following schedule:
(i) preparation of a space plan; (ii) final design and engineering and
preparation of final plans and working drawings; (iii) preparation by the
Contractor (as hereinafter defined) of an estimate of the additional cost of the
initial Tenant Improvements; (iv) submission and approval of plans by
appropriate governmental authorities and construction and installation of the
Tenant Improvements by the Commencement Date.
 
In consideration of the mutual covenants hereinafter contained, Landlord and
Tenant do mutually agree to the following:
 
1. Allowance. Landlord agrees to provide an allowance of up to $25.00 per
rentable square foot, to design, engineer, install, supply and otherwise to
construct the Tenant Improvements in the Premises, that when completed, will
become a part of the Building (the "Allowance"). Tenant acknowledges and agrees
that the Allowance shall be used only for the Tenant Improvements. In the event
that the cost of the Tenant Improvements exceeds the Allowance amount, Tenant
shall be fully responsible for the payment of all such excess costs in
connection with the Tenant Improvements. In the event that the cost of the
Tenant Improvements is less than the Allowance amount, any difference shall be
retained by Landlord. Notwithstanding anything to the contrary contained in this
Work Letter or the Lease, Landlord shall be solely responsible for any and all
expenses related to the construction of the improvements set forth on Schedule 1
attached to this Work Letter and such expenses shall not be applied against or
reduce the Allowance.
 
2. Space Planning, Design and Working Drawings. On Tenant's behalf, Landlord
shall select architects and engineers (collectively, "Architect"), who will do
the following at Tenant's expense (which expense may be deducted from the
Allowance):
 
a. Attend a reasonable number of meetings with Tenant and Landlord's agent to
define Tenant's requirements. The Architect shall provide one complete space
plan. Tenant shall approve such space plan, in writing, within ten (10) days
after receipt of the space plan.
 
b. Complete construction drawings for Tenant's partition layout, reflected
ceiling grid, telephone and electrical outlets, keying, and finish schedule.
 
c. Complete building standard mechanical plans where necessary (for installation
of air conditioning system and duct work, and heating and electrical facilities)
for the work to be done in the Premises.
 
d. All plans and working drawings for the construction and completion of the
Premises (the "Plans") shall be subject to Landlord's prior written approval.
Any changes or modifications Tenant desires to make to the Plans shall also be
subject to Landlord's prior approval. Landlord agrees that it will not
unreasonably withhold its approval of the Plans, or of any changes or
modifications thereof; provided, however, Landlord shall have sole and absolute
discretion to approve or disapprove any improvements that will be visible to the
exterior of the Premises, or which may affect the structural integrity of the
Building. Any approval of the Plans by Landlord shall not constitute approval of
any Excused Delays caused by Tenant and shall not be deemed a waiver of any
rights or remedies that may arise as a result of such Excused Delays. Landlord
may condition its approval of the Plans if: (i) the Plans require design
elements or materials that would cause Landlord to deliver the Premises to
Tenant after the scheduled Commencement Date, or (ii) the estimated cost for any
improvements under the Plan is more than the Allowance unless Tenant pays fifty
percent (50%) of such overage simultaneously with any approval by Landlord and
fifty percent (50%) when due.
 
 
-25-

 
 
3. Tenant Plan Delivery Date.
 
a. Tenant acknowledges that the Architect is acting on behalf of the Tenant and
that Tenant (not Landlord) is responsible for the timely completion of the
Plans.
 
b. Tenant covenants and agrees to deliver to Landlord the final Plans for the
Tenant Improvements on or before the date that is ten (10) days after the
Effective Date (the "Tenant Plan Delivery Date"). Time is of the essence in the
delivery of the final Plans. It is vital that the final Plans be delivered to
Landlord by the Tenant Plan Delivery Date in order to allow Landlord sufficient
time to review such Plans, to discuss with Tenant any changes therein which
Landlord believes to be necessary or desirable, to enable the Contractor to
prepare an estimate of the cost of the Tenant Improvements, to obtain required
permits, and to substantially complete the Tenant Improvements within the time
frame provided in the Lease.
 
4. Work and Materials at Tenant's Expense. Landlord shall submit the improvement
work to one or more licensed contractors to bid for the Tenant Improvement work
(Tenant being entitled to select one contractor to participate in such bidding
process). On Tenant's behalf, Landlord, using its reasonable discretion, shall
select, from the contractors submitting a bid, the contractor (the "Contractor")
to construct and install the Tenant Improvements in accordance with the Plans
(the "Work") at Tenant's expense (which expense may be deducted from the
Allowance). For the avoidance of doubt, Tenant understands, acknowledges, and
agrees that Landlord shall not be required to select as the Contractor the
contractor selected by Tenant to participate in the bidding process. Tenant
agrees that the Contractor may be an affiliate of Landlord, provided that the
affiliate’s cost for completing the Work (including the affiliate’s general
conditions, overhead and profit) does not, in the aggregate, exceed the
competitive cost of the Work had the Contractor not been an affiliate of
Landlord. Landlord shall coordinate and facilitate all communications between
Tenant and the Contractor.
 
a. Prior to commencing any Work, Landlord shall submit to Tenant in writing the
cost of the Work, which shall include (i) the Contractor's cost for completing
the Work (including the Contractor's general conditions, overhead and profit)
and (ii) a Construction Supervision Fee of four percent (4%) of the cost of the
Work to be paid to Landlord to manage and oversee the work to be done on
Tenant's behalf. Tenant shall have five (5) business days to review and approve
the cost of the Work. Landlord shall not authorize the Contractor to proceed
with the Work until the cost is mutually agreed upon and approved in writing and
delivered to Landlord.
 
b. Any changes in the approved cost of the Work shall be by written change order
signed by the Tenant. Tenant agrees to process change orders in a timely
fashion. Tenant acknowledges that the following items may result in change
orders:
 
i. Municipal or other governmental inspectors require changes to the Premises
such as additional exit lights, fire damper or whatever other changes they may
require. In such event, Landlord will notify the Tenant of the required changes,
but the cost of such changes and any delay associated with such changes shall be
the responsibility of the Tenant.
 
ii. Tenant makes changes to the Plans or requests additional work. Tenant will
be notified of the cost and any delays that would result from the change by a
change order signed by Tenant before the changes are implemented. Any delays
caused by such changes shall not delay the Commencement Date of the Lease.
 
iii. Any errors or omissions in the Plans or specifications which require
changes. Landlord will notify the Tenant of the required changes, but the cost
of such changes and any delay associated with such changes shall be the
responsibility of the Tenant, and shall not delay the Commencement Date of the
Lease.
 
 
-26-

 
 
iv. Materials are not readily available, require quick ship charges, or require
substitution.
 
v. The upfit schedule requires express review to get permits, which will
increase the costs of the permitting process.
 
c. All Work performed in connection with the construction of the Tenant
Improvements shall be performed (i) in a good and workmanlike manner, (ii) in
accordance with all applicable laws and regulations and with the final approved
Plans, (iii) utilizing Building Standard (as hereinafter defined) materials and
finishes designated by Landlord. Tenant understands, acknowledges and agrees
that notwithstanding anything to the contrary, Landlord may require (a) the
Contractor (and its subcontractors) to purchase materials and finishes for the
performance of the Work through Landlord's preferred vendor(s) provided the cost
of such materials and finishes does not, in the aggregate, exceed the
competitive cost of the same materials and finishes not purchased from
Landlord's preferred vendor(s), and (b) specific vendors to perform portions of
the Work affecting Building systems. The term "Building Standard" shall mean the
type, brand, grade, or quality of materials and finishes Landlord designates
from time to time to be used in the Building or, as the case may be, the
exclusive type, brand, grade, or quality of materials and finishes to be used in
the Building.
 
5. Signage and Keys. Landlord shall provide the following in accordance with
Building standards at Tenant's expense (which expense may be deducted from the
Allowance): (i) door and directory signage; (ii) suite and Building keys or
entry cards.
 
6. Commencement Date.
 
a. The Commencement Date shall be the date when the work to be performed by
Landlord is substantially completed, excluding items of work and adjustment of
equipment and fixtures that can be completed after the Premises are occupied
without causing material interference with Tenant's use of the Premises
(collectively, "Punch List Items"), and the Landlord delivers possession of the
Premises to Tenant in accordance with Section 3 of the Lease.
 
b. Notwithstanding the foregoing, if Landlord shall be delayed in delivering
possession of the Premises as a result of:
 
i. Tenant's failure to approve the space plan within the time specified;
 
ii.  Tenant's failure to furnish to Landlord the final Plans on or before the
Tenant Plan Delivery Date;
 
iii. Tenant's failure to approve Landlord's cost estimates within the time
specified;
 
iv. Tenant's failure to timely respond to change orders;
 
v. Tenant's changes in the Tenant Improvements or the Plans (notwithstanding
Landlord's approval of any suchchanges);
 
vi. Tenant's request for changes in or modifications to the Plans subsequent to
the Tenant Plan Delivery Date;
 
vii. Inability to obtain materials, finishes or installations requested by
Tenant that are not part of the Building Standard Improvements;
 
viii. The performance of any work by any person, firm or corporation employed or
retained by Tenant;
 
 
-27-

 
 
ix. Any other act or omission by Tenant or its agents, representatives, and/or
employees; or
 
x. A force majeure event;
 
then, in any such event, for purposes of determining the Commencement Date, the
Premises shall be deemed to have been delivered to Tenant on the date that
Landlord and Architect reasonably determine that the Premises would have been
substantially completed and ready for delivery if such delay or delays had not
occurred.
 
7. Tenant Improvement Expenses in Excess of the Allowance. Tenant agrees to pay
to Landlord, promptly upon being billed therefor, all costs and expenses in
excess of the Allowance incurred in connection with the Tenant Improvements. If
unpaid within thirty (30) days after receipt of invoice, then the outstanding
balance shall accrue at the rate of one percent (1%) per month until paid in
full.
 
8. Repairs and Corrections. Tenant, at its sole cost and expense, shall repair
or correct any defective work or materials installed by Tenant or any contractor
other than the Contractor selected by Landlord, or any work or materials that
prove defective as a result of any act or omission of Tenant or any of its
employees, agents, invitees, licensees, subtenants, customers, clients, or
guests.
 
9. Inspection of Premises; Possession by Tenant. Prior to taking possession of
the Premises, Tenant and Landlord shall inspect the Premises and Tenant shall
give Landlord written notice of any Punch List Items. Tenant's possession of the
Premises constitutes acknowledgment by Tenant that the Premises are in good
condition and that all work and materials provided by Landlord are satisfactory
as of such date of delivery of possession, except as to (i) any Punch List
Items, (ii) latent defects, and (iii) any equipment that is used seasonally if
Tenant takes possession of the Premises during a season when such equipment is
not in use.
 
10. Access During Construction. During construction of the Tenant Improvements
and with prior approval of Landlord, Tenant shall be permitted reasonable access
to the Premises for the purposes of taking measurements, making plans,
installing trade fixtures, and doing such other work as may be appropriate or
desirable to enable Tenant to assume possession of and operate in the Premises;
provided, however, that such access does not interfere with or delay
construction work on the Premises. Prior to any such entry, Tenant shall comply
with all insurance provisions of the Lease. Tenant agrees to indemnify, defend,
and hold Landlord harmless from and against any suits, claims, damages, costs,
expenses and liabilities asserted against or incurred by Landlord or the
property as a result of Tenant accessing the Premises during construction of the
Tenant Improvements.
 
-28-

 
 
SCHEDULE 1 TO LEASE ADDENDUM NUMBER ONE [ALLOWANCE]
 
[ex10-35000.jpg]
 
 
-29-

 

 
LEASE ADDENDUM NUMBER TWO [BASE YEAR]
 
ADDITIONAL RENT - OPERATING EXPENSE PASS THROUGHS
 
For the calendar year commencing on January 1ST of the first calendar year after
the Base Year (as hereinafter defined) and for each calendar year thereafter,
Tenant shall pay to Landlord as Additional Rent, Tenant's Proportionate Share of
any increase in Operating Expenses (as hereinafter defined) incurred by
Landlord's operation or maintenance of the Building over the Operating Expenses
incurred by Landlord during calendar year 2016 (the "Base Year"). Tenant's
Proportionate Share shall be calculated by dividing the 8,724 rentable square
feet of the Premises by the 515,965 net rentable square feet of the Building,
which equals 1.70%. If during any calendar year (including, without limitation,
the Base Year) the occupancy of the rentable area of the Building is less than
95% full, then any variable components of Operating Expenses (as hereinafter
defined) will be adjusted for such calendar year at a rate of 95% occupancy.
 
As used herein, the term "Operating Expenses" shall mean direct costs of
operation, repair and maintenance as determined by standard accounting
practices, including, but not limited to ad valorem real and personal property
taxes, hazard and liability insurance premiums, utilities, heat, air
conditioning, janitorial service, labor, materials, supplies, equipment and
tools, permits, licenses, inspection fees, management fees (but not including
the cost of management personnel above the level of property manager), and
Common Area expenses; provided, however, the term "Operating Expenses" shall not
include depreciation on the Building or equipment therein, interest, executive
salaries, real estate brokers' commissions, or other expenses that do not relate
to the operation of the Building. Furthermore, "Operating Expenses" shall not
include the costs of capital repairs, replacements, alterations, improvements
and equipment, except "Operating Expenses" may include the amortized portion of
any Includable Capital Expenditure (as defined below), to be amortized over the
useful life of such Includable Capital Expenditure on a straight line basis
together with interest thereon at the actual interest rate incurred by Landlord
(or, in the event Landlord has paid cash for such capital expenditure, at an
imputed interest rate equal to eight percent (8%). "Includable Capital
Expenditures" means the costs of capital repairs, replacements, alterations,
improvements and equipment: (i) required to comply with laws that are first
enacted after the Commencement Date; (ii) performed primarily to reduce current
or future Operating Expenses or otherwise improve the operating efficiency of
the Building; or (iii) due to normal wear and tear. The annual statement of
Operating Expenses shall be accounted for and reported in accordance with
generally accepted accounting principles (the "Annual Statement"). Landlord may
use related or affiliated entities to provide services or furnish materials for
the Building if the rates or fees charged by such entities are competitive with
those charged by unrelated or unaffiliated entities with respect to similar
buildings in the Tampa, Florida area for the same services or materials.
 
Notwithstanding anything herein to the contrary, Controllable Operating Expenses
(defined as total Operating Expenses less those expenses related to property
taxes and assessments, insurance, debris removal, utilities, and fuel
surcharges) shall not increase by more than seven percent (7%) annually on a
cumulative compound basis over the actual Controllable Operating Expenses for
the Base Year.
 
 
-30-

 
 
For the calendar year commencing on January 1st of the first calendar year after
the Base Year and for each calendar year thereafter during the Term, Landlord
shall estimate the amount the Operating Expenses shall increase for such
calendar year above the Operating Expenses incurred during the Base Year.
Landlord shall send to Tenant a written statement of the amount of Tenant's
Proportionate Share of any estimated increase in Operating Expenses and Tenant
shall pay to Landlord, monthly as Additional Rent, Tenant's Proportionate Share
of such increase in Operating Expenses. Within ninety (90) days after the end of
each calendar year, Landlord shall send a copy of the Annual Statement to
Tenant. Pursuant to the Annual Statement, Tenant shall pay to Landlord
Additional Rent in a lump sum as owed or Landlord shall adjust Tenant's Rent
payments if Landlord owes Tenant a credit, such payment or adjustment to be made
within thirty (30) days after the Annual Statement is received by Tenant. After
the Expiration Date, Landlord shall send Tenant the final Annual Statement for
the Term, and Tenant shall pay to Landlord Additional Rent as owed or if
Landlord owes Tenant a credit, then Landlord shall pay Tenant a refund, such
payment or refund to be made within thirty (30) days after the Annual Statement
is received by Tenant. If this Lease expires or terminates on a day other than
December 31st, then Additional Rent shall be prorated on a 365-day calendar year
(or 366 if a leap year).
 
Tenant shall have the right to examine and review Landlord's books and records
pertaining to Operating Expenses (“Tenant's Review”), at Tenant’s expense, one
time during each calendar year provided that (i) Tenant provides Landlord with
written notice of its election to conduct Tenant’s Review no later than three
(3) months following Tenant's receipt of the Annual Statement and completes
Tenant’s Review within sixty (60) days after giving such notice; (ii) there is
no event of default under the Lease as of the date that Tenant delivers such
notice or any default that occurs during Tenant’s Review after the giving of
notice and that is not cured or in the process of being cured within any
applicable cure periods, provided, however, that Tenant shall lose the right to
perform Tenant’s Review if such default is not cured during the applicable cure
period; (iii) Tenant fully and promptly pays all Rent, including Tenant's
Proportionate Share of Operating Expenses as billed by Landlord pending the
outcome of Tenant’s Review; (iv) Tenant's Review is conducted by a qualified
employee of Tenant or by an accounting firm engaged by Tenant on a
non-contingency fee basis, and full and complete copy of the results of Tenant’s
Review is provided to Landlord; (v) Tenant and the person(s) conducting Tenant’s
Review agree that they will not divulge the contents of Landlord’s books and
records or the result of their examination to any other person, including any
other tenant in the Building other than Tenant’s attorneys, accountants,
employees and consultants who have need of the information for purposes of
administering this Lease for Tenant or as otherwise required by law or in
connection with legal proceedings against Landlord. Tenant shall not be entitled
to challenge Landlord’s calculation of Operating Expenses in any year(s) prior
to the year for which Tenant’s Review is being conducted, all such Operating
Expenses to be deemed final and binding on the parties once Tenant’s Review for
that year has been conducted or Tenant’s right to conduct Tenant’s Review for
such year has lapsed. Tenant's Review shall be conducted at Landlord's office
where the accounting records are maintained during Landlord's normal business
hours. In the event that Tenant’s Review demonstrates that Landlord has
overstated Operating Expenses, Landlord shall reimburse Tenant for any
overpayment of Tenant's Proportionate Share of such Operating Expenses within
thirty (30) days of Landlord’s receipt of reasonably sufficient documentation of
such overstatement from Tenant; provided, however, that Tenant’s Review must be
completed within the time frames set forth in (i) above or Landlord shall have
no obligation to reimburse Tenant for any overstatement of Operating Expenses
for that year then under review. In the event that Tenant’s Review demonstrates
that Landlord has overstated Operating Expenses by more than seven and one-half
percent (7.5%) of the actual Operating Expenses owed by Tenant, Landlord shall
reimburse Tenant for the reasonable out of pocket costs Tenant paid to unrelated
third parties for the performance of Tenant’s Review; provided, however,
Landlord shall not be obligated to reimburse Tenant for more than $5,000 of
expenses with respect to any one Tenant’s Review. In the event that Tenant’s
Review demonstrates that Landlord has understated Operating Expenses, Tenant
shall promptly reimburse Landlord for any underpayment of Tenant's Proportionate
Share of such Operating Expenses.
 
-31-

 
 
ADDENDUM NUMBER THREE
 
RENEWAL OPTIONS
 
1. Option to Renew. Tenant shall have the right and option to renew the Lease (a
"Renewal Option") for two (2) additional periods of five (5) years (each a
“Renewal Lease Term”); provided, however, such Renewal Option is contingent upon
the following: (i) Tenant is not in default at the time Tenant gives Landlord
notice of Tenant’s intention to exercise the Renewal Option; (ii) upon the
Expiration Date or the expiration of any Renewal Lease Term, Tenant has no
outstanding default; (iii) no event has occurred that upon notice or the passage
of time would constitute a default; (iv) Tenant is not disqualified by multiple
defaults as provided in Section 23 of the Lease; and (v) Tenant (or a transferee
(other than a sublessee subleasing fifty percent (50%) or more of the Premises)
pursuant to a Permitted Transfer) is occupying and actively conducting business
from the entirety of the Premises. Following the expiration of the Renewal Lease
Term, Tenant shall have no further right to renew the Lease pursuant to this
Addendum Number Three.
 
2. Exercise of Option. Tenant shall exercise each Renewal Option by giving
Landlord written notice at least nine (9) months prior to the Expiration Date of
the Lease Term or the expiration of any Renewal Lease Term. If Tenant fails to
deliver such written notice to Landlord prior to such nine (9) month period,
then Tenant shall forfeit the Renewal Option. If Tenant exercises any Renewal
Option, then during the Renewal Lease Term, Landlord’s and Tenant’s respective
rights, duties and obligations shall be governed by the terms and conditions of
the Lease. Time is of the essence in exercising the Renewal Option.
 
3. Term. If Tenant exercises any Renewal Option, then during the Renewal Lease
Term, all references to the term “Term”, as used in the Lease, shall mean the
“Renewal Lease Term”.
 
4. Termination of Renewal Option on Transfer by Tenant. Except with respect to a
Permitted Transfer, in the event Landlord consents to an assignment or sublease
by Tenant, then all Renewal Options shall automatically terminate unless
otherwise agreed in writing by Landlord.
 
5. Base Rent for Renewal Lease Term. The Base Rent for the Renewal Lease Term
shall be the Fair Market Rental Rate, determined as follows:
 
Definition. The term "Fair Market Rental Rate" shall mean the market rental rate
for the time period such determination is being made for office space in office
buildings in the Tampa downtown area ("Area") of comparable quality and
condition to the Building and for space of equivalent quality, size, utility,
and location. Such determination shall take into account all relevant factors,
including, without limitation, the following matters: the credit standing of
Tenant; the length of the term; expense stops; the fact that Landlord will
experience no vacancy period and that Tenant will not suffer the costs and
business interruption associated with moving its offices and negotiating a new
lease; construction allowances and other tenant concessions that would be
available to tenants comparable to Tenant in the Area (such as moving expense
allowance, free rent periods, and lease assumptions and take-over provisions, if
any, but specifically excluding the value of improvements installed in the
Premises at Tenant's cost), and whether adjustments are then being made in
determining the rental rates for renewals in the Area because of concessions
being offered by Landlord to Tenant (or the lack thereof for the Renewal Lease
Term in question). For purposes of such calculation, it will be assumed that
Landlord is paying a representative of Tenant a brokerage commission in
connection with the Renewal Lease Term, based on the then current market rates.
 
 
-32-

 
 
 
Determination. So long as Tenant properly exercised its Renewal Option pursuant
to Section 2 above, Landlord shall, within thirty (30) days after receipt of
written request from Tenant for the determination of the Fair Market Rental Rate
(which request must be delivered no earlier than twelve (12) months and no later
than nine (9) months prior to the Expiration Date of the Lease Term or the
expiration of any Renewal Lease Term), deliver to Tenant notice of the Fair
Market Rental Rate (the "FMRR Notice") for the Premises for the Renewal Lease
Term in question. If Tenant disagrees with Landlord's assessment of the Fair
Market Rental Rate specified in a FMRR Notice, then it shall so notify Landlord
in writing within ten (10) business days after delivery of such FMRR Notice (the
“FMRR Response”). If Tenant fails to timely deliver the FMRR Response, the rate
set forth in the FRMM Notice shall be the Fair Market Rental Rate. If Tenant
timely delivers the FMRR Response, then Landlord and Tenant shall meet to
attempt to determine the Fair Market Rental Rate. If Tenant and Landlord are
unable to agree on such Fair Market Rental Rate within ten (10) business days
after delivery of the FMRR Response, then Landlord and Tenant shall each appoint
an independent real estate broker with at least five (5) years' commercial real
estate leasing experience in the Area market. The two brokers shall then, within
ten (10) days after their designation, select an independent third broker with
like qualifications. If the two brokers are unable to agree on the third broker
within such ten (10) day period, either Landlord or Tenant, by giving five (5)
days prior notice thereof to the other, may apply to the then presiding Clerk of
Court of Hillsborough County for selection of a third broker who meets the
qualifications stated above. Within twenty (20) business days after the
selection of the third broker, a majority of the brokers shall determine the
Fair Market Rental Rate. If a majority of the brokers is unable to agree upon
the Fair Market Rental Rate by such time, then the two (2) closest broker values
shall be averaged and the average will be the Fair Market Rental Rate. Tenant
and Landlord shall each bear the entire cost of the broker selected by it and
shall share equally the cost of the third broker.
 
Administration. If Tenant has exercised the Renewal Option and the Fair Market
Rental Rate for the Renewal Lease Term has not been determined in accordance
with this Addendum Number Three by the time that Rent for the Renewal Lease Term
is to commence in accordance with the terms hereof, then Tenant shall pay Rent
for the Renewal Lease Term based on the Fair Market Rental Rate proposed by
Landlord pursuant to the FMRR Notice until such time as the Fair Market Rental
Rate has been so determined, at which time appropriate cash adjustments shall be
made between Landlord and Tenant such that Tenant is charged Rent based on the
Fair Market Rental Rate (as finally determined pursuant to this Addendum Number
Three) for the Renewal Lease Term during the interval in question.
 
 
-33-

 
 
ADDENDUM NUMBER FOUR
 
RIGHT OF FIRST OFFER
 
Provided (i) this Lease is in full force and effect and Tenant is not in default
hereunder beyond any applicable notice and cure period at the time Landlord
gives the First Offer Notice (as hereinafter defined), (ii) no event has
occurred that upon notice or the passage of time would constitute a default,
(iii) Tenant (or transferee (other than a sublessee subleasing fifty percent
(50%) or more of the Premises) pursuant to a Permitted Transfer) is occupying
and actively conducting business from the entirety of the Premises, and (iv)
Tenant is not disqualified by multiple defaults as provided in Section 23 of the
Lease, then in the event any space located on the second (2nd) and third (3rd)
floors of the 5-Story Pavilion Building more particularly described in Exhibit
“D” attached to the Lease (the “First Offer Space”) becomes available during the
Term or any Renewal Lease Term, Landlord shall, subject to offers to any
existing tenants but prior to leasing said available First Offer Space to
another tenant, first offer said available First Offer Space to Tenant by
providing written notice to Tenant (the “First Offer Notice”) of its opportunity
to lease the available First Offer Space on the terms and conditions contained
in the First Offer Notice; provided, however, Tenant shall be required to lease
the entire available First Offer Space identified in the First Offer Notice.
Notwithstanding anything contained herein, no First Offer Space shall be deemed
to come available if such First Offer Space is assigned or subleased by the
current tenant of the First Offer Space, leased again by the current tenant of
the space by way of renegotiation of its lease terms, leased again by the
current tenant pursuant to a right to renew or extend its lease which right
exists as of the Effective Date of the Lease, or if such space is not vacant, or
is subject to a specific expansion right (existing as of the Effective Date of
this Lease) of another tenant in the Building. In the event such First Offer
Notice is made, Tenant shall have ten (10) business days from receipt of the
First Offer Notice to exercise this right of first offer and lease the entire
amount of First Offer Space identified in the First Offer Notice. In the event
Tenant has timely notified Landlord of its decision to exercise this right of
first offer, Landlord and Tenant shall execute an agreement or amendment to the
Lease embodying substantially the same terms as those in the First Offer Notice.
In the event Tenant has timely notified Landlord of its decision not to exercise
this right of first offer, or has failed to timely make its election, Landlord
may market and/or lease the space on terms and conditions acceptable to Landlord
in its sole discretion; provided, however, that in the event that Landlord does
not lease the First Offer Space within twelve (12) months after Landlord's
delivery of its First Offer Notice, Landlord shall be obligated to comply once
again with this Addendum in favor of Tenant.
 
 
-34-

 
 
EXHIBIT A
 
PREMISES
[exha-premises.jpg]
 
 
 
-35-

 
 
 
[a10-35exapremises2.jpg]
 
 
-36-

 

 
EXHIBIT B
 
RULES AND REGULATIONS
 
1.
Access to Building. On Saturdays, Sundays, legal holidays and weekdays between
the hours of 6:00 P.M. and 8:00 A.M., access to the Building and/or to the
halls, corridors, elevators or stairways in the Building may be restricted and
access shall be gained by use of a key or electronic card to the outside doors
of the Buildings. Landlord may from time to time establish security controls for
the purpose of regulating access to the Building. Tenant shall be responsible
for providing access to the Premises for its agents, employees, invitees and
guests at times access is restricted, and shall comply with all such security
regulations so established.
 
2.
Protecting Premises. The last member of Tenant to leave the Premises shall close
and securely lock all doors or other means of entry to the Premises and shut off
all lights and equipment in the Premises.
 
3.
Building Directories. Any directories for the Building in the form selected by
Landlord shall be used exclusively for the display of the name and location of
tenants. Any additional names and/or name change requested by Tenant to be
displayed in the directories must be approved by Landlord and, if approved, will
be provided at the sole expense of Tenant.
 
4.
Large Articles. Furniture, freight and other large or heavy articles may be
brought into the Building only at times and in the manner designated by Landlord
and always at Tenant's sole responsibility. All damage done to the Building, its
furnishings, fixtures or equipment by moving or maintaining such furniture,
freight or articles shall be repaired at Tenant's expense.
 
5.
Signs. Tenant shall not paint, display, inscribe, maintain or affix any sign,
placard, picture, advertisement, name, notice, lettering or direction on any
part of the outside or inside of the Building, or on any part of the inside of
the Premises which can be seen from the outside of the Premises, including
windows and doors, without the written consent of Landlord, and then only such
name or names or matter and in such color, size, style, character and material
as shall be first approved by Landlord in writing. Landlord, without notice to
Tenant, reserves the right to remove, at Tenant's expense, all matters other
than that provided for above.
 
6.
Compliance with Laws. Tenant shall comply with all applicable laws, ordinances,
governmental orders or regulations and applicable orders or directions from any
public office or body having jurisdiction, whether now existing or hereinafter
enacted with respect to the Premises and the use or occupancy thereof. Tenant
shall not make or permit any use of the Premises which directly or indirectly is
forbidden by law, ordinance, governmental regulations or order or direction of
applicable public authority, which may be dangerous to persons or property or
which may constitute a nuisance to other tenants.
 
7.
Hazardous Materials. Tenant shall not use or permit to be brought into the
Premises or the Building any flammable oils or fluids, or any explosive or other
articles deemed hazardous to persons or property, or do or permit to be done any
act or thing which will invalidate, or which, if brought in, would be in
conflict with any insurance policy covering the Building or its operation, or
the Premises, or any part of either, and will not do or permit to be done
anything in or upon the Premises, or bring or keep anything therein, which shall
not comply with all rules, orders, regulations or requirements of any
organization, bureau, department or body having jurisdiction with respect
thereto (and Tenant shall at all times comply with all such rules, orders,
regulations or requirements), or which shall increase the rate of insurance on
the Building, its appurtenances, contents or operation.
 
 
-37-

 
 
 
8.
Defacing Premises and Overloading. Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window that may be unsightly from outside the Premises. Tenant shall not
place or permit to be placed any article of any kind on any window ledge or on
the exterior walls; blinds, shades, awnings or other forms of inside or outside
window ventilators or similar devices shall not be placed in or about the
outside windows in the Premises except to the extent that the character, shape,
color, material and make thereof is approved by Landlord. Tenant shall not do
any painting or decorating in the Premises or install any floor coverings in the
Premises or make, paint, cut or drill into, or in any way deface any part of the
Premises or Building without in each instance obtaining the prior written
consent of Landlord. Tenant shall not overload any floor or part thereof in the
Premises, or any facility in the Building or any public corridors or elevators
therein by bringing in or removing any large or heavy articles and Landlord may
direct and control the location of safes, files, and all other heavy articles
and, if considered necessary by Landlord may require Tenant at its expense to
supply whatever supplementary supports necessary to properly distribute the
weight.
 
9.
Obstruction of Public Areas. Tenant shall not, whether temporarily, accidentally
or otherwise, allow anything to remain in, place or store anything in, or
obstruct in any way, any sidewalk, court, hall, passageway, entrance, or
shipping area. Tenant shall lend its full cooperation to keep such areas free
from all obstruction and in a clean and sightly condition, and move all
supplies, furniture and equipment as soon as received directly to the Premises,
and shall move all such items and waste (other than waste customarily removed by
Building employees) that are at any time being taken from the Premises directly
to the areas designated for disposal. All courts, passageways, entrances, exits,
elevators, escalators, stairways, corridors, halls and roofs are not for the use
of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, character, reputation
and interest of the Building and its tenants; provided, however, that nothing
herein contained shall be construed to prevent such access to persons with whom
Tenant deals within the normal course of Tenant's business so long as such
persons are not engaged in illegal activities.
 
10.
Keys, Locks, and Access Cards. To the extent applicable, Tenant shall be
provided, at no additional charge, a reasonable number of after hour access
cards or keys not to exceed five (5) per each one thousand (1,000) rentable
square feet contained in the Premises upon commencement. Tenant shall pay
Landlord a fee in the amount of $10.00 or $25.00 per additional card/key or
replacement card/key, respectively. Tenant shall not attach, or permit to be
attached, additional locks or similar devices to any door or window, change
existing locks or the mechanism thereof, or make or permit to be made any keys
for any door other than those provided by Landlord. Upon termination of this
Lease or of Tenant's possession, Tenant shall immediately surrender all
cards/keys to the Premises.
 
11.
Communications or Utility Connections. If Tenant desires signal, alarm or other
utility or similar service connections installed or changed, then Tenant shall
not install or change the same without the approval of Landlord, and then only
under direction of Landlord and at Tenant's expense. Tenant shall not install in
the Premises any equipment which requires a greater than normal amount of
electrical current for the permitted use without the advance written consent of
Landlord. Tenant shall ascertain from Landlord the maximum amount of load or
demand for or use of electrical current which can safely be permitted in the
Premises, taking into account the capacity of the electric wiring in the
Building and the Premises and the needs of other tenants in the Building, and
Tenant shall not in any event connect a greater load than that which is safe.
 
12.
Office of the Building. Service requirements of Tenant will be attended to only
upon application at the office of Landlord or its Property Manager. Employees of
Landlord shall not perform, and Tenant shall not engage them to do any work
outside of their duties unless specifically authorized by Landlord.
 
13.
Restrooms. The restrooms, toilets, urinals, vanities and the other apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant whom, or whose employees or
invitees, shall have caused it.
 
 
-38-

 
 
 
14.
Intoxication. Landlord reserves the right to exclude or expel from the Building
any person who, in the judgment of Landlord, is intoxicated, or under the
influence of liquor or drugs, or who in any way violates any of the Rules and
Regulations of the Building.
 
15.
Nuisances and Certain Other Prohibited Uses. Tenant shall not (a) install or
operate any internal combustion engine, boiler, machinery, refrigerating,
heating or air conditioning apparatus in or about the Premises; (b) engage in
any mechanical business, or in any service in or about the Premises or Building,
except those ordinarily embraced within the Permitted Use as specified in
Section 1c of the Lease; (c) use the Premises for housing, lodging, or sleeping
purposes; (d) prepare or warm food in the Premises or permit food to be brought
into the Premises for consumption therein (heating coffee and individual lunches
of employees excepted) except by express permission of Landlord; (e) place any
radio or television antennae on the roof or on or in any part of the inside or
outside of the Building other than the inside of the Premises, or place a
musical or sound producing instrument or device inside or outside the Premises
which may be heard outside the Premises; (f) use any power source for the
operation of any equipment or device other than dry cell batteries or
electricity; (g) operate any electrical device from which may emanate waves that
could interfere with or impair radio or television broadcasting or reception
from or in the Building or elsewhere; (h) bring or permit to be in the Building
any bicycle, other vehicle, dog (except in the company of a blind person), other
animal or bird; (i) make or permit any objectionable noise or odor to emanate
from the Premises; (j) disturb, harass, solicit or canvass any occupant of the
Building; (k) do anything in or about the Premises which could be a nuisance or
tend to injure the reputation of the Building; (i) allow any firearms in the
Building or the Premises except as approved by Landlord in writing.
 
16.
Solicitation. Tenant shall not canvass other tenants in the Building to solicit
business or contributions and shall not exhibit, sell or offer to sell, use,
rent or exchange any products or services in or from the Premises unless
ordinarily embraced within the Tenant's Permitted Use as specified in Section 1c
of the Lease.
 
17.
Energy Conservation. Tenant shall not waste electricity, water, heat or air
conditioning and agrees to cooperate fully with Landlord to insure the most
effective operation of the Building's heating and air conditioning, and shall
not allow the adjustment (except by Landlord's authorized Building personnel) of
any controls.
 
18.
Building Security. At all times other than normal business hours the exterior
Building doors and suite entry door(s) must be kept locked to assist in
security. Problems in Building and suite security should be directed to
Landlord.
 
19.
Parking. Parking is in designated parking areas only. There shall be no vehicles
in "no parking" zones or at curbs. Handicapped spaces are for handicapped
persons only and the Police Department will ticket unauthorized (unidentified)
cars in handicapped spaces. Landlord reserves the right to remove vehicles that
do not comply with the Lease or these Rules and Regulations and Tenant shall
indemnify and hold harmless Landlord from its reasonable exercise of these
rights with respect to the vehicles of Tenant and its employees, agents and
invitees.
 
20.
Janitorial Service. The janitorial staff will remove all trash from trashcans.
Any container or boxes left in hallways or apparently discarded unless clearly
and conspicuously labeled DO NOT REMOVE may be removed without liability to
Tenant. Any large volume of trash resulting from delivery of furniture,
equipment, etc., should be removed by the delivery company, Tenant, or Landlord
at Tenant's expense. Janitorial service will be provided after hours five
(5) days a week. All requests for trash removal other than normal janitorial
services should be directed to Landlord.
 
21.
Construction. Tenant shall make no structural or interior alterations of the
Premises. All structural and nonstructural alterations and modifications to the
Premises shall be coordinated through Landlord as outlined in the Lease.
Completed construction drawings of the requested changes are to be submitted to
Landlord or its designated agent for pricing and construction supervision.
 
 
-39-

 
 
EXHIBIT C
 
COMMENCEMENT AGREEMENT
 
This COMMENCEMENT AGREEMENT (the "Commencement Agreement"), made and entered
into as of this _______ day of ________________, 201__, by and between
______________________________________, a Delaware limited liability company
("Landlord") and ______________________________________, a __________________
("Tenant");
 
W I T N E S S E T H:
 
WHEREAS, Tenant and Landlord entered into that certain Lease Agreement dated
___________________ (the "Lease"), for space designated as Suite ________,
comprising approximately ___________ rentable square feet, in the
______________________ Building, located at
___________________________________________, City of _____________, County of
_______________, State of _______________; and
 
WHEREAS, the parties desire to establish the Commencement Date and Expiration
Date as set forth below,
 
NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, Tenant and Landlord hereby agree that said Lease hereinafter
described be, and the same is hereby modified in the following particulars:
 
1.           The term of the Lease by and between Landlord and Tenant actually
commenced on ___________________ (the "Commencement Date"). The initial term of
said Lease shall terminate on ___________________ (the "Expiration Date").
Section 1b, entitled "Term", and all references to the Commencement Date and
Expiration Date in the Lease are hereby amended.
 
2.           Except as modified and amended by this Commencement Agreement, the
Lease shall remain in full force and effect.
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.
 
LANDLORD:
 
TENANT:
 
_____________________________________
 
_____________________________________
 
_____________________________________
 
_____________________________________
TENANT
 
[NOT FOR EXECUTION]
 
 
By: ________________________________________________
 
 
By: ________________________________________________

 
-40-

 
 
EXHIBIT D
 
FIRST OFFER SPACE
 
[ex10-35003.jpg]
 
-41-

 
FIRST AMENDMENT OF LEASE
 
THIS FIRST AMENDMENT OF LEASE (“First Amendment”), is entered into this 21 day
of November, 2016 (the “First Amendment Effective Date”), by and between
RIVERGATE TOWER OWNER, LLC, a Delaware limited liability company (“Landlord”),
and AUTOBYTEL INC., a Delaware corporation (“Tenant”).
 
 
R E C I T A L S :
 
 
WHEREAS, Landlord and Tenant entered into that certain Office Lease dated
December 9, 2015 (the “Lease”), for the premises located in Suites C400 and C500
(the “Original Premises”) consisting of 8,724 rentable square feet, in the
building located at 400 North Ashley Drive, Tampa, Florida, 33602 (“Building”);
and
 
WHEREAS, Landlord and Tenant desire to modify the Lease so that the Premises is
relocated from the Original Premises to the 2nd and 3rd Floor Bi-Level Suites of
the Building consisting of 13,162 rentable square feet;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by both parties, Landlord and Tenant agree to
amend the Lease as follows:
 
1.           Recitals. The Recitals set forth above are true and correct and are
incorporated as if fully set forth herein.
 
2.           Definitions. Capitalized terms shall have the meaning ascribed to
such terms in the Lease unless otherwise defined herein.
 
3.           New Premises. As used in this First Amendment, the term “New
Premises” shall mean the 2nd and 3rd Floor Bi-Level Suites in the Building
consisting of 13,162 rentable square feet. The New Premises is shown on Exhibit
A attached hereto. Effective upon the First Amendment Effective Date, Section 1a
of the Lease shall be amended to provide that the term “Premises” shall mean the
New Premises as described in this Section 3 of this First Amendment and shown on
Exhibit A attached hereto. Exhibit A of the Lease shall be deleted in its
entirety and replaced with Exhibit A attached hereto.
 
4.           Term. Effective upon the First Amendment Effective Date, Section 1b
of the Lease shall be amended to provide that the Commencement Date shall mean
the earlier of (i) the date Tenant commences business operations in the
Premises, or (ii) the date the Tenant Improvements (as defined in the Work
Letter) are substantially complete, which Commencement Date is anticipated to be
December 1, 2016.
 
5.            Base Rent Schedule. Effective upon the First Amendment Effective
Date, Section 1e of the Lease shall be deleted in its entirety and replaced with
the following:
 
                “e. Base Rent. The Base Rent for the Term is payable in monthly
installments on the 1st day of each month in accordance with the following Base
Rent Schedule:
 
FROM MONTH
THROUGH MONTH
RENTABLE SQUARE FEET
ANNUAL BASE RENT PER RENTABLE SQUARE FOOT*
ANNUAL BASE RENT*
MONTHLY BASE RENT*
Commencement Date
12
13,162
$30.00
$394,860.00
$32,905.00
13
24
13,162
$30.98
$407,758.76
$33,979.90
25
36
13,162
$31.99
$421,052.38
$35,087.70
37
48
13,162
$33.03
$434,740.86
$36,228.41
49
60
13,162
$34.10
$448.824.20
$37,402.02
61
72
13,162
$35.21
$463,434.02
$38,619.50
73
84
13,162
$36.35
$478,438.70
$39,869.89

 
* Plus applicable State of Florida Sales Tax
 
 
-42-

 
 
The above Base Rent schedule does not include operating expense pass through
adjustments to be computed annually in accordance with Lease Addendum Number Two
attached hereto. Provided that no default exists at the time of the abatement
provided below, Tenant’s monthly installments of Base Rent shall be abated for a
two (2) month period (the “Abated Rent”), with such abatement commencing on the
Commencement Date and continuing up through the date that is two (2) months
thereafter (the “Abatement Period”). The principal amount of the Abated Rent
shall be amortized evenly over the initial Term. So long as no uncured event of
default occurs under the Lease, then upon Landlord’s receipt of the final
monthly installment of Rent, Tenant shall have no liability to Landlord for the
repayment of any portion of the Abated Rent. In the event of an uncured default,
then in addition to all of Landlord’s other remedies available under the Lease,
Tenant shall also become immediately liable to Landlord for the unamortized
portion of the Abated Rent existing as of the date of such uncured event of
default.”
 
6.           Proportionate Share. Effective upon the First Amendment Effective
Date, the first paragraph of Lease Addendum No. 2 to the Lease shall be amended
to reflect an increase in Tenant’s Proportionate Share from 1.70% to 2.55% as
determined by dividing the 13,162 rentable square feet of the New Premises by
the 515,965 net rentable square feet of the Building.
 
7.           Work Letter. Effective upon the First Amendment Effective Date,
Lease Addendum Number One [Allowance] shall be deleted in its entirety and
replaced with Lease Addendum Number One attached hereto as Exhibit B.
 
8.           Inapplicable Provisions. Effective upon the First Amendment
Effective Date, Lease Addendum Number Four (Right of First Offer) and Exhibit D
to the Lease (First Offer Space) are hereby deleted in their entireties and are
of no further force and effect.
 
9.           Brokers. Tenant represents and warrants that it has neither
consulted nor negotiated with any broker or finder with respect to the New
Premises or this First Amendment. Tenant agrees to indemnify, protect, defend,
and save Landlord harmless from and against any claims for fees or commissions,
including, but not limited to, attorneys’ fees incurred in connection with the
defense of any such claim, from anyone with whom Tenant has dealt in connection
with the New Premises and/or this First Amendment.
 
10.           Counterparts and Signatures. This First Amendment may be executed
in multiple counterparts but such multiple counterparts shall constitute a
single agreement. Signatures of this First Amendment that are transmitted by
either or both electronic or telephonic means (including, without limitation,
facsimile, email, and .pdf format) are valid for all purposes.
 
11.           Ratification. The Lease remains in full force and effect except as
expressly modified by this First Amendment and is ratified and confirmed. If
there is a conflict between the terms of the Lease and this First Amendment, the
terms of this First Amendment shall control. Tenant further acknowledges that it
has no claims, counterclaims, defenses or setoffs against Landlord, Landlord’s
managing member or Landlord’s property manager arising in connection with the
Lease or Tenant’s occupancy of the Premises, including, without limitation, in
connection with any amounts paid by Tenant to Landlord, throughout the Term of
the Lease.
 
 
[Signature Page Follows.]
 
 
-43-

 
 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment in
three originals, all as of the day and year first above written.
 
 
WITNESSES
 
/s/ D. Michael Beck 

Printed Name:  D. Michael
Beck                                                                 
 
/s/Ella M. Peterson 

Printed Name:  Ella M.
Peterson                                                                 
 
 
AUTOBYTEL INC.,
a Delaware corporation
 
By:  /s/ Glenn E. Fuller                                                   

Name:  Glenn E.
Fuller                                                                     
Title:  Executive Vice President, Chief Legal and Administrative Officer and
Secretary 
 
“TENANT”

 
 
 
WITNESSES
 
/s/Kate King 

Printed Name:  Kate
King                                                                 
/s/ Roger M. Smoek 

Printed Name:  Roger M.
Smoek                                                                 
 
 
RIVERGATE TOWER OWNER, LLC,
a Delaware limited liability company
 
By:  /s/Lorri Dunne 

Name:  Lorri Dunne

Title:  Authorized Signatory
 
“LANDLORD”
 
 
 

 
-44-

 

 
EXHIBIT A
THE NEW PREMISES
 
[a10-35_exanewpremises.jpg]
 
 
 
-45-

 

 
EXHIBIT B
LEASE ADDENDUM NUMBER ONE
 
WORK LETTER
 
This Lease Addendum Number One (this "Work Letter") sets forth the rights and
obligations of Landlord and Tenant with respect to the construction and
installation of any improvements to the Premises to be completed before the
Commencement Date (the "Tenant Improvements") excluding Landlord’s obligations
to complete the construction of the Premises as set forth below. Tenant
acknowledges and agrees that the Premises is currently being completed on a
“spec” basis.
 
In consideration of the mutual covenants hereinafter contained, Landlord and
Tenant do mutually agree to the following:
 
11.     Premises. Landlord is leasing the Premises to Tenant, and Tenant accepts
the Premises from Landlord in its “AS IS” condition. Notwithstanding the
foregoing, Landlord agrees to complete the construction of the Premises using
Building Standard (as hereinafter defined) materials on a “spec” basis in
accordance with the specifications attached hereto as Schedule 1 (the
“Specifications”).
 
12.     Work and Materials at Tenant's Expense.
 
a. Any improvements requested by Tenant that are not a part of, or are otherwise
inconsistent with, the Specifications shall be at Tenant’s sole cost and expense
and shall be subject to Landlord’s prior written approval. Tenant agrees to pay
to Landlord, promptly upon receipt of any invoice, for all costs and expenses
incurred for any improvements that are not a part of, or are otherwise
inconsistent with, the Specifications, plus a Construction Supervision Fee equal
to four percent (4%) of such total costs and expenses in exchange for Landlord
providing construction management services. If unpaid within ten (10) days after
receipt of invoice, then the outstanding balance shall accrue at the rate of one
percent (1%) per month until paid in full.
 
b. Tenant understands, acknowledges and agrees that notwithstanding anything to
the contrary, Landlord may require (a) any contractor (and its subcontractors)
to purchase materials and finishes for the performance of the Tenant
Improvements through Landlord's preferred vendor(s) provided the cost of such
materials and finishes does not, in the aggregate, exceed the competitive cost
of the same materials and finishes not purchased from Landlord's preferred
vendor(s), and (b) specific vendors to perform portions of the Tenant
Improvements affecting Building systems. The term "Building Standard" shall mean
the type, brand, grade, or quality of materials and finishes Landlord designates
from time to time to be used in the Building or, as the case may be, the
exclusive type, brand, grade, or quality of materials and finishes to be used in
the Building.
 
13.     Signage and Keys. Landlord shall provide the following in accordance
with Building standards at Tenant's expense: (i) door and directory signage;
(ii) suite and Building keys or entry cards.
 
14.     Commencement Date.
 
a. The Commencement Date shall be the date when the work to be performed by
Landlord is substantially completed, excluding items of work and adjustment of
equipment and fixtures that can be completed after the Premises are occupied
without causing material interference with Tenant's use of the Premises
(collectively, "Punch List Items"), and the Landlord delivers possession of the
Premises to Tenant in accordance with Section 3 of the Lease.
 
 
-46-

 
 
b. Notwithstanding the foregoing, if Landlord shall be delayed in delivering
possession of the Premises as a result of:
 
i. Tenant's request for changes in or modifications to the Tenant Improvements
or the Specifications (notwithstanding Landlord's approval of any such changes);
 
ii. Inability to obtain materials, finishes or installations requested by
Tenant;
 
iii. The performance of any work by any person, firm or corporation employed or
retained by Tenant;
 
iv. Any other act or omission by Tenant or its agents, representatives, and/or
employees; or
 
v. A force majeure event;
 
then, in any such event, for purposes of determining the Commencement Date, the
Premises shall be deemed to have been delivered to Tenant on the date that
Landlord reasonably determines that the Premises would have been substantially
completed and ready for delivery if such delay or delays had not occurred.
 
15. Repairs and Corrections. Tenant, at its sole cost and expense, shall repair
or correct any defective work or materials installed by Tenant or any contractor
other than the contractor selected by Landlord, or any work or materials that
prove defective as a result of any act or omission of Tenant or any of its
employees, agents, invitees, licensees, subtenants, customers, clients, or
guests.
 
16. Inspection of Premises; Possession by Tenant. Prior to taking possession of
the Premises, Tenant and Landlord shall inspect the Premises and Tenant shall
give Landlord written notice of any Punch List Items. Tenant's possession of the
Premises constitutes acknowledgment by Tenant that the Premises are in good
condition and that all work and materials provided by Landlord are satisfactory
as of such date of delivery of possession, except as to (i) any Punch List
Items, (ii) latent defects, and (iii) any equipment that is used seasonally if
Tenant takes possession of the Premises during a season when such equipment is
not in use.
 
17. Access During Construction. During construction of the Tenant Improvements
and with prior approval of Landlord, Tenant shall be permitted reasonable access
to the Premises for the purposes of taking measurements, making plans,
installing trade fixtures, and doing such other work as may be appropriate or
desirable to enable Tenant to assume possession of and operate in the Premises;
provided, however, that such access does not interfere with or delay
construction work on the Premises. Prior to any such entry, Tenant shall comply
with all insurance provisions of the Lease. Tenant agrees to indemnify, defend,
and hold Landlord harmless from and against any suits, claims, damages, costs,
expenses and liabilities asserted against or incurred by Landlord or the
property as a result of Tenant accessing the Premises during construction of the
Tenant Improvements.
 
[The remainder of this page is intentionally left blank.]
 
 
 
-47-

 
 
SCHEDULE 1 TO LEASE ADDENDUM NUMBER ONE
 
[ex1035-sched1_1.jpg]
 
 
-48-

 
 
[ex1035-sched1_2.jpg]
 
-49-


 
 
[ex1035-sched1_3.jpg]
 
-50-


 
 
[ex1035-sched1_4.jpg]
 
 
 -51-

 
 
[ex1035-sched1_5.jpg]
 
 -52-

 
 
[ex1035-sched1_6.jpg]
 
 
 -53-

 
 
[ex1035-sched1_7.jpg]
 
 -54-

 
 
 
[ex1035-sched1_8.jpg]
 
 
 -55-

